Exhibit 10.1

 



 

 

Asset Purchase Agreement



 

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS; INTERPRETATION

1

 

 

 

1.1.

Definitions

1

1.2.

Interpretation

11

1.3.

Rules of Construction

12

 

 

 

ARTICLE II

PURCHASE AND SALE

12

 

 

 

2.1.

Purchased Assets; Excluded Assets

12

2.2.

Assumed Liabilities; Excluded Liabilities

12

2.3.

Purchase Price

13

2.4.

Apportionment of Purchase Price

13

2.5.

Tax Matters

13

2.6.

Purchase Price Adjustment

14

2.7.

Earn-Out

15

 

 

 

ARTICLE III

CLOSING

17

 

 

 

3.1.

Closing

17

3.2.

Closing Deliverables

17

3.3.

Closing Payments

18

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO SELLER

19

 

 

 

4.1.

Organization

19

4.2.

Authorization

19

4.3.

Capitalization

20

4.4.

Non-Contravention

20

4.5.

Permits; Compliance

21

4.6.

Financial Statements

21

4.7.

Accounts Receivable

22

4.8.

Inventories

22

4.9.

Absence of Changes

22

4.10.

Litigation

24

4.11.

Employee Matters

24

4.12.

Real Property; Title to Purchased Assets

25

4.13.

Intellectual Property

25

4.14.

Environmental Matters

26

4.15.

Taxes

26

4.16.

Material Contracts

27

4.17.

Customers; Suppliers

28

4.18.

Insurance

29

4.19.

Brokers

29

4.20.

Warranties and Guaranties

29

4.21.

Compliance with Laws

30

4.22.

Books and Records

30

4.23.

Related Party Transactions

30

i



--------------------------------------------------------------------------------

 

4.24.

Restrictions on Business Activities

31

4.25.

Solvency

31

4.26.

No Other Representations or Warranties

31

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE EQUITYHOLDER

31

 

 

 

5.1.

Authorization

31

5.2.

Non-Contravention

31

5.3.

Litigation

32

5.4.

No Brokers

32

5.5.

Taxes

32

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

32

 

 

 

6.1.

Organization and Authority of Buyer; Enforceability

32

6.2.

Non-Contravention

32

6.3.

Legal Proceedings

33

6.4.

No Reliance

33

 

 

 

ARTICLE VII

COVENANTS

33

 

 

 

7.1.

Further Action; Reasonable Best Efforts

33

7.2.

Closing Inventory Count

33

7.3.

Access and Cooperation

33

7.4.

Public Announcements

34

7.5.

Tax Matters

34

7.6.

Bulk Sales Laws

34

7.7.

Non-Assignable Contracts

35

7.8.

Misdirected Payments

35

7.9.

Employees

35

7.10.

Certain Tax Matters

35

7.11.

Payment of Other Excluded Liabilities

36

7.12.

Distributions of Proceeds

36

7.13.

Release

36

7.14.

Change of Name

36

7.15.

Voluntary Disclosure Procedures; Certain Tax Returns

36

 

 

 

ARTICLE VIII

INDEMNIFICATION

37

 

 

 

8.1.

Indemnification

37

8.2.

Recourse; Other Limitations

38

8.3.

Period for Claims; Other Limitations

39

8.4.

Claims

39

8.5.

Resolution of Objections to Claims

39

8.6.

Third-Party Claims

40

8.7.

No Waiver by Knowledge

41

8.8.

Tax Treatment of Indemnity Payments

41

 

 

 

ii



--------------------------------------------------------------------------------

 

ARTICLE IX

GENERAL PROVISIONS

41

 

 

 

9.1.

Survival of Representations and Warranties and Covenants

41

9.2.

Notices

42

9.3.

Counterparts

42

9.4.

Entire Agreement; Non-assignability; Parties in Interest; Amendment

42

9.5.

Assignment

42

9.6.

Severability

42

9.7.

Remedies Cumulative

42

9.8.

Governing Law

43

9.9.

WAIVER OF JURY TRIAL

43

9.10.

Fees and Expenses

43

9.11.

Confidentiality

43

 

Schedules

 

Schedule A

Additional Defined Terms

Schedule B

Accounting Principles

Schedule C

Funds Flow Memo

Schedule D

Purchase Price Allocation Principles

Schedule E

Notice Addresses

Schedule F

Illustrative Calculation of Net Working Capital Amount

 

 

Schedule 2.1(a)

Certain Purchased Assets

Schedule 2.1(b)(2)

Other Excluded Assets

Schedule 2.2

Other Assumed Liabilities

Schedule 2.4

Pro Rata Share

Schedule 3.2(a)(ix)

Required Consents

 

Disclosure Schedules

 

Section 4.1

Organization

Section 4.3

Capitalization

Section 4.4

Non-Contravention

Section 4.5

Permits; Compliance

Section 4.6

Financial Statements

Section 4.8

Inventories

Section 4.9

Absence of Changes

Section 4.10

Litigation

Section 4.11

Employee Matters

Section 4.12

Real Property; Title to Purchased Assets

Section 4.13

Intellectual Property

Section 4.14

Environmental Matters

Section 4.15

Taxes

Section 4.16

Material Contracts

Section 4.17

Customers; Suppliers

Section 4.19

Brokers

Section 4.20

Warranties and Guaranties

Section 4.21

Compliance With Laws

Section 4.23

Related Party Transactions

Section 4.24

Restrictions on Business Activities

 

iii



--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”), is made and entered into on
March 1, 2019 effective as of the Closing Effective Time by and among L.A.R.K.
Industries, Inc. (d/b/a Residential Design Services), a California corporation
(“Buyer”), Intown Design, Inc., a Georgia corporation, Intown Granite of
Charlotte, Inc., a North Carolina corporation, and Granitec, LLC, a Georgia
limited liability company (each of Intown Design, Inc., Intown Granite of
Charlotte, Inc. and Granitec, LLC,  a “Seller Entity” and, collectively, the
“Seller”) and Don Zahnle (the “Equityholder”).  For purposes of this Agreement,
the use of the term Seller shall mean each Seller Entity collectively and/or
each applicable Seller Entity, unless the context otherwise clearly indicates.
Buyer, Seller and the Equityholder are sometimes collectively referred to herein
as the “Parties” and individually as a “Party”. Capitalized terms used herein
and not otherwise defined herein have the respective meanings given to such
terms in Section 1.1 or Schedule A, as applicable.

BACKGROUND

A.

Seller is engaged in the Business.

B.

The Equityholder is the record and beneficial holder of 100% of the issued and
outstanding capital stock or membership interests, as applicable, of each Seller
Entity.

C.

Seller wishes to sell to Buyer, and Buyer wishes to purchase from Seller, all
right, title and interest in and to the Purchased Assets, and the Parties wish
to consummate the other transactions contemplated by this Agreement and the
Ancillary Transaction Documents, in each case subject to the terms and
conditions set forth herein or therein, as applicable (collectively, the
“Transactions”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I
DEFINITIONS; INTERPRETATION

1.1.Definitions.  For purposes of this Agreement, the following terms have the
respective meanings indicated in this Section 1.1.

“2018 EBITDA True-Up Amount” means four dollars for each dollar, if any, by
which Final 2018 EBITDA Amount exceeds $2,655,000; provided; however, if Final
2018 EBITDA Amount does not exceed $2,655,000, the 2018 EBITDA True-Up Amount
shall be zero dollars.

“Accounting Principles” means Seller’s historical method of accounting, using
the accounting principles described on Schedule B.

“Action” means any claim, action, suit, charge, complaint, grievance,
arbitration, notice, inquiry, dispute, strike, meditation, audit, investigation,
litigation or other proceeding (whether civil, criminal or administrative)
commenced, brought, conducted or heard by or before any Governmental Entity or
arbitrator.

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person.

1



--------------------------------------------------------------------------------

 

“Agreed Value” has the meaning set forth in Section 8.6(c).

“Agreement” has the meaning set forth in the Recitals.

“Assumed Contracts” means all Contracts to which Seller is a party (other than
any Seller Plans or insurance policies held or maintained by Seller).

“Assumed Liabilities” means, subject to Section 2.2: (a) all executory
obligations required to be performed following the Closing under the Assumed
Contracts, but only to the extent such executory obligations are incurred in the
ordinary course of business, are first required to be performed on or after the
Closing, are expressly set forth in the written terms of the Assumed Contracts
and do not relate to any failure to perform, improper performance, warranty or
other breach default or violation by Seller on or prior to the Closing; (b)
those trade accounts payable of any Seller Entity to third parties in connection
with the Business that remain unpaid and are not delinquent as of the Closing
Date and that are included as current liabilities in the calculation of the
Final Net Working Capital Amount, and (c) any other Liabilities expressly
included on Schedule 2.2.

“Author” has the meaning set forth in Section 4.13(c).

“beneficial owner”, with respect to any capital stock or other equity or
equity-linked interests of Seller, has the meaning ascribed to such term under
Rule 13d-3(a) of the Exchange Act.

“Business Day” means a day on which banks are open for business in the State of
New York, but does not include a Saturday, Sunday or a statutory holiday in the
State of New York.

“Buyer” has the meaning set forth in the Recitals.

“Claims Period” has the meaning set forth in Section 8.3.

“Closing” has the meaning set forth in Section 3.1.

“Closing Bonus Expenses” means any fees, costs, expenses of or payments to be
made by the Seller or Equityholder related to any transaction bonus, retention,
severance, termination, change in control or similar-type payments or benefits
made to any current or former service provider of the Seller in connection with
the execution of this Agreement or consummation of the Transactions, in each
case that do not constitute a Contingent Bonus Expense.

“Closing Date” has the meaning set forth in Section 3.1.

“COBRA” has the meaning set forth in Section 4.11(b).

“Code” means the Internal Revenue Code of 1986, as amended, and any reference to
any particular Code section shall be interpreted to include any revision of or
successor to that section regardless of how numbered or classified.

“Commercial Leases” means those certain Commercial Leases, dated as of the
Closing Date, by and between Buyer and Atlanta Industrial Holdings LLC, State
Street Holdings, LLC and Villanova Holdings, LLC, as applicable.

“Contingent Bonus Expenses” means any (a) fees, costs, expenses of or payments
to be made by the Seller or Equityholder related to any transaction bonus,
retention, severance, termination, change in control or similar-type payments or
benefits made to any current or former service provider of the Seller in

2



--------------------------------------------------------------------------------

 

connection with the execution of this Agreement or consummation of the
Transactions but contingent upon release of escrow funds, achievement of
earn-out milestones, Seller’s receipt of a release agreement from the
prospective recipient thereof or other contingency that is not satisfied at or
prior to the Closing Effective Time; and (b) any employer portion of any
employment, payroll or similar Taxes payable by Seller or Equityholder in
connection with any fees, costs, expenses of, or payments made by, the Seller
related to any transaction bonus, retention, severance, termination, change in
control or similar-type payments or benefits described in clause (a) of this
definition.

“Contract” means any contract, agreement, statement of work, understanding,
arrangement or commitment, written or oral, to which Seller is a party or by
which Seller or any of its properties, rights or assets (including the Purchased
Assets) are bound.

“control” (and, with correlative meaning, “controlled by” and “under common
control with”) means the possession, directly or indirectly, or as trustee or
executor, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, as
trustee or executor, by contract or credit arrangement or otherwise.

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
the Equityholder concurrently with the execution and delivery of this Agreement,
which disclosures, in order to be effective, shall clearly indicate the Section
and, if applicable, the Subsection of Article IV or Article V to which it
relates (unless and only to the extent the relevance to other representations
and warranties is reasonably apparent from the actual text of the disclosures,
which, for the avoidance of doubt, may include cross-references from one Section
of the Disclosure Schedule to another Section of the Disclosure Schedule), and
each affirmative disclosure made pursuant to the representations and warranties
shall also be deemed to be part of the representations and warranties made by
Seller and the Equityholder to Buyer under Article IV and by the Equityholder
under Article V.

“Dispute Notice” has the meaning set forth in Section 2.6(a).

“Disputed Amount” has the meaning set forth in Section 8.6(c).

“Disputed Items” has the meaning set forth in Section 2.6(a).

“Earn-Out Consideration” has the meaning set forth in Section 2.7(a).

“Earn-Out Statement” has the meaning set forth in Section 2.7(b)(i).

“Environmental Laws” means all material federal, state and local Laws relating
to protection of the environment, including surface or ground water, drinking
water supply, soil, surface or subsurface strata or medium, or ambient air,
pollution control and Hazardous Substances.

“Environmental Permits” means all Permits issued pursuant to Environmental Laws.

“Environmental Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, dumping or disposing into the
environment.

“Equityholder” has the meaning set forth in the Recitals.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations thereunder.

3



--------------------------------------------------------------------------------

 

“Estimated Balance Sheet Certificate” means a certificate: (a) in the form
provided by Buyer to Seller prior to the Closing Date; (b) prepared by Seller;
(c) reasonably acceptable to Buyer; (d) executed by Seller’s Chief Executive
Officer (or similar officer); (e) dated as of the Closing Date; (f) certifying
Seller’s good faith estimate, as of immediately prior to the Closing Effective
Time, of the Estimated Net Working Capital Amount; and (g) illustrating the
calculation of the Estimated Net Working Capital Amount, including: (i) the
amount of each line item component of the consolidated total current assets of
Seller included in the Estimated Net Working Capital Amount (corresponding to
the line items set forth in the Estimated Seller Balance Sheet to the maximum
extent practicable); (ii) the amount of each line item component of the
consolidated total current liabilities of Seller included in the Estimated Net
Working Capital Amount (corresponding to the line items set forth in the
Estimated Seller Balance Sheet to the maximum extent practicable); and (iii) the
Estimated Net Working Capital Adjustment Amount.

“Estimated Net Purchase Price” means an amount equal to the sum of: (a) the
Enterprise Value; plus (b) the Estimated Net Working Capital Adjustment Amount.

“Estimated Net Working Capital Adjustment Amount” means an amount (which may be
positive, negative or equal to zero) equal to: (a) the Estimated Net Working
Capital Amount; minus (b) the Target Net Working Capital Amount.

“Estimated Net Working Capital Amount” means Seller’s good faith estimate, as of
immediately prior to the Closing Effective Time, of the Net Working Capital
Amount.

“Estimated Seller Balance Sheet” means the unaudited consolidated balance sheet
for Seller as of immediately prior to the Closing Effective Time, prepared in
good faith in accordance with Accounting Principles and presenting fairly, in
all respects, the financial condition of Seller at the respective date and
delivered concurrently with the delivery of the Estimated Balance Sheet
Certificate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” has the meaning set forth in Section 2.1(b).

“Excluded Liabilities” means any Liabilities of any Seller or any Liabilities
relating to the Business that are not Assumed Liabilities, including any
Liability: (a) owed to Equityholder or any Affiliate of Seller or Equityholder;
(b) pertaining to Excluded Taxes; (c) for any Indebtedness; (d) pertaining to
any Excluded Asset; (e) relating to or arising out of claims made in pending or
future Actions, claims made based on violations or non-compliance with any Law,
breach of contract, employment practices (which shall include, for the avoidance
of doubt, any Liability related to claims for unpaid commissions claimed by any
Person), environmental or health and safety matters or any other actual or
alleged failure by Seller to perform any obligation, in each case, relating to
or arising out of events that have occurred, or services performed, or products
sold, or the operation of the Business by Seller prior to the Closing; (f) under
any Seller Plans maintained or sponsored by Seller or any employment agreements
held by Seller; (g) relating to any non-compliance by Seller with any applicable
bulk sales Law; (h) which may be asserted against or imposed upon Buyer or any
of its Affiliates as a successor or transferee of Seller or any of its
Affiliates or an acquirer of the Business or the Purchased Assets or otherwise
as a matter of Law; (i) that constitutes a Transaction Expense; or (j) that
constitutes a Contingent Bonus Expense.

“Excluded Taxes” means any Liability for: (a) Taxes of Seller (or Equityholder
or Affiliate of Seller) or relating to the Business or the Purchased Assets for
any Pre-Closing Tax Period; (b) Taxes that arise out of the consummation of the
Transactions and that are the responsibility of or allocated to Seller pursuant
to this Agreement; or (c) other Taxes of Seller (or Equityholder or Affiliate of
Seller) of any kind or description (including any Liability for Taxes of Seller
(or Equityholder or Affiliate of Seller) that

4



--------------------------------------------------------------------------------

 

becomes a Liability of Buyer under any common law doctrine of de facto merger or
transferee or successor liability or otherwise by operation of contract or Law).

“Final 2018 EBITDA Amount” means the net income generated by the operation of
the Earn-Out Business during the 12-month period beginning on January 1, 2018
before interest expense, income tax expense, depreciation expense and intangible
asset amortization expense, calculated in accordance with GAAP, and to the
extent in accordance with GAAP, consistently applied in accordance with past
practices and in accordance with normal year end cut-off practices, plus (or
minus) any adjustments that are reasonably required to remove the effect of any
one-time or non-recurring expenses or income during such period and/or are
consistent with adjustments that were made in the “quality of earnings” review
prepared for Buyer in connection with the Transactions and made available to
Seller on or about January, 2019.

“Final True-Up Certificate” means a certificate executed by an authorized
officer of Buyer and dated no later than 90 days following the Closing Date,
certifying Buyer’s calculation, as of immediately prior to the Closing Effective
Time, of the Final Net Working Capital Amount, and illustrating the calculation
of (a) the Final Net Working Capital Amount, including: (i) the amount of each
line item component of the consolidated total current assets of Seller included
in the Final Net Working Capital Amount (corresponding to the line items set
forth in the Final Seller Balance Sheet to the maximum extent practicable); (ii)
the amount of each line item component of the consolidated total current
liabilities of Seller included in the Final Net Working Capital Amount
(corresponding to the line items set forth in the Final Seller Balance Sheet to
the maximum extent practicable); and (iii) the Final Net Working Capital
Adjustment Amount, and (b) the 2018 EBITDA True-Up Amount, including Buyer’s
calculation of the Final 2018 EBITDA Amount; provided, however, that such
certificate shall be deemed final only in accordance with the terms of Section
2.6(a).

“Final Net Purchase Price” means an amount equal to (a) the Estimated Net
Purchase Price plus (b) the 2018 EBITDA True-Up Amount (each as finally adjusted
and determined in accordance with Section 2.6).

“Final Net Working Capital Adjustment Amount” means an amount (which may be
positive, negative or equal to zero) equal to: (a) the Final Net Working Capital
Amount; minus (b) the Target Net Working Capital Amount.

“Final Net Working Capital Amount” means Buyer’s calculation, as of immediately
prior to the Closing Effective Time, of the Net Working Capital Amount, which
such calculation shall be included in the Final Balance Sheet Certificate.

“Final Seller Balance Sheet” means the unaudited balance sheet for Seller as of
immediately prior to the Closing Effective Time, prepared in good faith in
accordance with Accounting Principles and presenting fairly, in all respects,
the financial condition of Seller at the respective date and delivered
concurrently with the delivery of the Final Balance Sheet Certificate.

“FLSA” has the meaning set forth in Section 4.11(a).

“Fundamental Representations” means any of the representations and warranties in
Section 4.1 (Organization), Section 4.2 (Authorization), Section 4.3
(Capitalization), Section 4.4(a)(i) (Non-Contravention), Section 4.12(c) (Title
To Purchased Assets), Section 4.15 (Taxes), Section 4.19 (Brokers), Section 5.1
(Authorization) and Section 5.4 (No Brokers).

“Funds Flow Memo” means the funds flow memo attached hereto as Schedule C.

5



--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles for financial reporting in
the United States in effect as of the applicable date.

“General Enforceability Exclusions” means applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting the rights of creditors
generally, general equitable principles and the availability of equitable
remedies.

“Governmental Entity” means: (a) any federal, state, local, municipal, foreign
or other government; (b) any governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, department, official, entity
or self-regulatory organization and any court or other tribunal); (c) any
governmental or similar body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, including any arbitral tribunal; or (d) any
agency, authority, board, bureau, commission, department, office or
instrumentality of any nature whatsoever of any federal, state, local, municipal
or foreign government or other political subdivision or otherwise, or any
officer or official thereof with requisite authority.

“Hazardous Substance” means any waste, pollutant, contaminant, hazardous
substance, toxic or corrosive substance, hazardous waste, special waste,
industrial substance, by-product, process-intermediate product or waste,
petroleum or petroleum-derived substance or waste, chemical liquids or solids,
liquid or gaseous products, or any constituent of any such substance or waste,
the use, handling or disposal of which by Seller is governed by or subject to
applicable Laws.

“Hired Employees” has the meaning set forth in Section 7.9.

“Identified States” has the meaning set forth in Section 7.15.

“Indebtedness” means, at a particular time, without duplication: (a) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money; (b) any indebtedness evidenced by any note,
bond, debenture or other debt security; (c) any indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise (other than trade payables
and other current liabilities incurred in the ordinary course of business and
reflected on the Estimated Seller Balance Sheet); (d) any drawn amounts under
letter of credit arrangements; (e) any cash overdrafts drawn as of the Closing;
(f) any off-balance sheet Liabilities; (g) any commitment by which a Person
assures a creditor against loss (including contingent reimbursement obligations
with respect to letters of credit); (h) any indebtedness guaranteed in any
manner by a Person (including guarantees in the form of an agreement to
repurchase or reimburse); (i) any obligations under capitalized leases with
respect to which a Person is liable, contingently or otherwise, as obligor,
guarantor or otherwise, or with respect to which obligations a Person assures a
creditor against loss; (j) any accrued but unpaid incentive compensation, bonus,
profit-sharing obligation or deferred compensation payable under any Seller
Plans; (k) any indebtedness secured by a Lien on a Person’s assets; (l) any
Liabilities of Seller relating to any period ending at or prior to the Closing
to the extent not included in current liabilities in determining the Final Net
Working Capital Amount; and (m) any prepayment premiums or penalties triggered
(or partially triggered) by the repayment or payoff of all or any amount
outstanding under the items described in the preceding clauses (a) through (l)
of this definition.

“Indemnifiable Damages” has the meaning set forth in Section 8.1(a).

“Indemnification Period” has the meaning set forth in Section 8.3.

“Indemnified Persons” has the meaning set forth in Section 8.1(a).

6



--------------------------------------------------------------------------------

 

“Indemnifying Persons” has the meaning set forth in Section 8.1(a).

“Intellectual Property Rights” means any and all: (a) U.S. and foreign patents,
patent applications, continuations, continuations in part, and divisionals,
reissues, extensions and reexaminations thereof, and inventions (whether or not
patentable); (b) trade names, trade dress, logos, packaging design, slogans,
work products, Internet domain names, registered and unregistered trademarks and
service marks and applications for registration; (c) copyrights in both
published and unpublished works, including all compilations, databases, computer
programs (source code and object code versions), and work product, programs,
manuals and other documentation and all copyright registrations and
applications, and all derivatives, translations, adaptations and combinations of
the above; (d) know-how, trade secrets, confidential or proprietary information,
work product, research in progress, algorithms, data, designs, processes,
formulae, methodologies, drawings, schematics, blueprints, flow charts, models,
prototypes, techniques, research in progress, proprietary information, data,
materials and technology owned by Seller; and (e) goodwill, franchises,
licenses, permits, consents, approvals and claims of infringement against third
parties in any of the foregoing rights.

“Inventories” has the meaning set forth in Section 4.8.

“IRS” means the Internal Revenue Service.

“knowledge” means, with respect to Seller, the actual knowledge of each of the
Knowledge Group Members, in each case after due inquiry into the matter at hand.

“Knowledge Group Members” has the meaning specified in Schedule A.

“Law” means any federal, state, foreign, local, municipal or other law, statute,
constitution, principle of common law, resolution, ordinance, code, edict,
decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Entity and any orders, writs, injunctions, awards, judgments
and decrees.

“Leased Real Property” has the meaning set forth in Section 4.12(a).

“Liabilities” means any and all debts, liabilities and obligations of any
nature, whether accrued or fixed, absolute or contingent, matured or unmatured,
determined or determinable, asserted or unasserted, known or unknown, including
those arising under any Law, action or order of any Governmental Entity and
those arising under any Contract.

“Lien” means any mortgage, pledge, security interest, voting trust, proxy,
encumbrance, lien or charge of any kind (including any conditional sale or other
title retention agreement or lease in the nature thereof), any sale of
receivables with recourse against Seller, any filing or agreement to file a
financing statement as debtor under the Uniform Commercial Code or any similar
Law.

“Material Adverse Effect” means, with respect to any entity, any change, event,
circumstance or effect (each, an “Effect”) that, individually or taken together
with all other Effects, and regardless of whether or not such Effect constitutes
a breach of the representations or warranties made by such entity in this
Agreement is materially adverse in relation to the financial condition or
results of operations of such entity and its Subsidiaries, if any, taken as a
whole; provided, however, that the following Effects shall not be taken into
account except to the extent they disproportionately impact such entity as
compared to other participants in the industry in which such entity operates:
(a) any Effect resulting from (i) changes in the general worldwide, U.S.
financial, securities and currency markets, changes in prevailing interest rates
or exchange rates or changes in general worldwide, U.S. economic, regulatory or
political conditions, (ii) acts

7



--------------------------------------------------------------------------------

 

of war, armed hostilities or terrorism, or the escalation or worsening thereof;
(iii) changes in applicable Laws or accounting standards; (iv) any natural
disaster or acts of God; or (v) strikes, slowdowns or work stoppages; (b) the
failure to meet any internal estimates, expectations, forecasts, projections or
budgets for any period; provided, however, the underlying cause for such failure
shall not be excluded; and (c) any Effect that results from any actions required
to be taken or not taken pursuant to the express terms of this Agreement.

“Material Contract” has the meaning set forth in Section 4.16(a).

“Non-Assignable Contracts” has the meaning set forth in Section 7.7.

“Notice of Earn-Out Disagreement” has the meaning set forth in Section
2.7(b)(ii).

“Officer’s Certificate” has the meaning set forth in Section 8.4.

“Organizational Documents” means: (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the operating or limited
liability company agreement and the certificate of formation or articles of
organization of a limited liability company; (c) any charter, joint venture
agreement or similar document adopted or filed in connection with the creation,
formation or organization of a Person; and (d) any amendment or equivalent of
any the foregoing.

“Parties” has the meaning set forth in the Recitals.

“Permits” has the meaning set forth in Section 4.5(a).

“Permitted Liens” means: (a) Liens for current Taxes and assessments and other
governmental charges not yet past due, in each case, for which adequate reserves
have been maintained on the Financial Statements of the Seller in accordance
with the Accounting Principles; (b) inchoate mechanics’ and materialmen’s Liens
for construction in progress; and (c) workmen’s, repairmen’s, warehousemen’s and
carriers’ Liens arising in the ordinary course of business of Seller consistent
with past practice for sums not yet due and payable. With respect to the Leased
Real Property only, Permitted Liens shall also include (i) easements, covenants,
conditions, restrictions and other encumbrances of record affecting the Leased
Real Property which, individually and in the aggregate, do not materially impair
the value or utility of the Leased Real Property, Seller’s leasehold interest
therein or the Business; and (ii) any liens on the interest of the “Landlord”
under that certain lease, dated effective October 1, 2018, by and between 688
Great Southwest Parkway, LLC, a Georgia limited liability company, and Granitec,
LLC, a Georgia limited liability company, for a certain portion of property
having a street address of 688 Great Southwest Parkway, Atlanta, Georgia 30336.

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, syndicate, person (including a “person” as defined in
Section 13(d)(3) of the Exchange Act), trust, association or entity or
government, political subdivision, agency or instrumentality of a government.

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and, with respect to any Tax period that begins prior to the Closing Date and
ends after the Closing Date, the portion of such Taxable period beginning after
the Closing Effective Time or the Closing Date, as applicable.

“Pre-Closing Tax Period” means any Tax period beginning before the Closing Date
and, with respect to any Tax period that begins prior to the Closing Date and
ends after the Closing Date, the portion of such Taxable period ending as of the
Closing Effective Time or the Closing Date, as applicable.

8



--------------------------------------------------------------------------------

 

“Pre-Closing Taxable Events” means any transaction or event occurring on or
before the Closing Effective Time, the occurrence of which results in the
imposition of a Tax on the Company, provided that the transactions contemplated
hereby shall not be deemed to constitute Pre-Closing Taxable Events.

“Pre-Closing Taxes” means all Liabilities for Taxes of the Company for
Pre-Closing Tax Periods to the extent such Liabilities are attributable to
Pre-Closing Taxable Events and regardless of whether the Taxes for such events
are incurred prior to or after the Closing Date, determined without regard to
any carryback of a loss or credit arising after the Closing Date.

“Pro Rata Share” has the meaning set forth in Section 2.4.

“Property Taxes” means all real property Taxes, personal property Taxes, and
similar ad valorem obligations levied with respect to the Purchased Assets for
any Taxable period.

“Purchase Price Deficiency” has the meaning set forth in Section 2.6(c).

“Purchase Price Excess” has the meaning set forth in Section 2.6(c).

“Purchased Assets” means, subject to Section 2.1, all of the assets, properties,
privileges, claims and rights, real, personal and mixed, tangible and
intangible, of every kind or description, wherever located, owned by, leased to
or licensed by or to any Seller Entity or as to which any Seller Entity has any
right, title, benefit or interest (whether or not carried on the books of any
Seller Entity) that are used to conduct, that are held for use to conduct, or
that relate to, the Business, but excluding, for the avoidance of doubt,
Excluded Assets.

Without limiting the generality of the foregoing, the Purchased Assets include
each of the following: (a) all inventory, office and other supplies, spare,
replacement and component parts, and other inventory property (including any
work in process) located at, stored on behalf of or in transit to Seller; (b)
all deposits, advances, pre-paid expenses, accrued rebates and credits; (c) all
fixed assets, equipment, furnishings, computer hardware, vehicles, fixtures and
other tangible personal property; (d) all rights of Seller under the Assumed
Contracts; (e) all rights of Seller under the leases and subleases in respect of
the Leased Real Property and in and to the Leased Real Property, including the
fixtures and improvements thereon; (f) all Seller Intellectual Property; (g) all
accounts receivable, notes receivable and other receivables and any security
therefor; (h) all rights to causes of action, lawsuits, judgments, claims and
demands of any nature available to or being pursued by Seller, whether arising
by way of counterclaim or otherwise; (i) all rights in and under all express or
implied guarantees, warranties, representations, covenants, indemnities and
similar rights in favor of Seller; (j) all Permits to the extent that they are
transferrable, including those set forth on Section 4.5(a) of the Disclosure
Schedule (unless otherwise indicated thereon); (k) all information, files,
correspondence, records, data, plans, reports, Contracts and recorded knowledge,
including customer, supplier, price and mailing lists, and all accounting or
other books and records of Seller in whatever media retained or stored,
including computer programs and disks; (l) claims for refund or credit of Taxes
and other governmental charges of whatever nature, in each case, to which Buyer
is legally entitled or that relate to the Business or ownership of the Purchased
Assets for a Post-Closing Tax Period; (m) any and all goodwill associated with
the Business; and (n) all other tangible and intangible assets, properties and
rights of any kind or description, wherever located, that are (i) carried on the
books of Seller or (ii) owned by Seller.

“Related Party” has the meaning set forth in Section 4.23(a).

“Restricted Party” has the meaning specified in Schedule A.

9



--------------------------------------------------------------------------------

 

“Released Claims” has the meaning set forth in Section 7.13.

“Releasing Parties” has the meaning set forth in Section 7.13.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Seller” has the meaning set forth in the Recitals.

“Seller Entity” has the meaning set forth in the Recitals.

“Seller Intellectual Property” means any and all Seller Owned Intellectual
Property and any and all Third Party Intellectual Property that is licensed to
Seller.

“Seller Owned Intellectual Property” means any and all Intellectual Property
Rights that are owned or purportedly owned by Seller or that were developed for
Seller by full or part time employees or independent contractors of Seller
(including customizations of Third Party Intellectual Property).

“Seller Plan” means any plan, program, scheme, agreement, Contract, practice,
policy or other arrangement, whether or not reduced to writing, and whether
covering a single individual or a group of individuals, that provides for
compensation and/or benefits for any current or former service provider of
Seller or any Affiliate of Seller under: (a) an “employee benefit plan” within
the meaning of Section 3(3) of ERISA; (b) a stock bonus, stock purchase, stock
option, restricted stock, stock appreciation right, phantom stock or any other
equity-based plan; or (c) any other arrangement providing for
deferred-compensation, profit sharing, commission or other cash incentives,
severance, retention, transaction or change in control, retirement,
welfare-benefits, bonus (whether time-based or performance-based), leave of
absence, vacation, savings, incentives or fringe-benefits.

“Settlement Amount” has the meaning set forth in Section 8.6(c).

“Significant Customer” has the meaning set forth in Section 4.17(a).

“Significant Supplier” has the meaning set forth in Section 4.17(b).

“Specified Liabilities” has the meaning set forth in Section 4.6(e).

“Subsequent Claims Period” has the meaning set forth in Section 8.3.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other legal entity of which such
Person owns, directly or indirectly, 50% or more of the capital stock,
membership interests or other equity interests that are generally entitled to
vote for the election of the board of directors, board of managers or other
governing body of such corporation, partnership, joint venture, limited
liability company or other legal entity or to vote as a general partner thereof.

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means: (a) any
federal, state, local or foreign tax, assessment, fee, duty, levy or other
charge of any kind whatsoever  (whether disputed or not) imposed by any
Governmental Entity responsible for the imposition of any such tax (domestic or
foreign) (each, a “Tax Authority”), including any net income, alternative or
add-on minimum, gross income, estimated, gross receipts, sales, use, ad valorem,
value added, transfer, franchise, capital stock, profits, license, registration,
withholding, payroll, social security (or equivalent), employment, unemployment,

10



--------------------------------------------------------------------------------

 

disability, excise, severance, stamp, occupation, premium, property (real,
tangible or intangible), escheat, abandoned or unclaimed property,
environmental,  windfall profit, custom duty or other tax, (b) any interest or
any penalty, addition to tax or additional amount with respect thereto, imposed,
assessed or collected by or under the authority of any Governmental Authority;
and (c) any Liability for the payment of any amounts of the type described in
clauses (a) or (b) of this sentence as a result of being a transferee of or
successor to any Person, operation of Law, Treasury Regulation Section
1.1502-6(a) (or any similar provision of Law or any predecessor or successor
thereof), any express or implied obligation to assume such Taxes or to indemnify
any other Person, or otherwise.

“Tax Return” means any return, statement, report or form (including estimated
Tax returns and reports, withholding Tax returns and reports, any schedule or
attachment, and information returns and reports) filed or required to be filed
with respect to Taxes, and any amendment thereof.

“Third-Party Claim” has the meaning set forth in Section 8.6(a).

“Third Party Intellectual Property” means any and all Intellectual Property
Rights owned by a third party as of the Closing Date.

“Transactions” has the meaning set forth in the Recitals.

“Transaction Expenses” means all third party fees and expenses incurred or
otherwise payable by Seller or Equityholder in connection with this Agreement
and the Transactions, whether or not billed or accrued, including: (a) 50% of
any Transfer Taxes; (b) any fees, costs, expenses of or payments made by the
Seller or Equityholder related to any transaction bonus, retention, severance,
termination, change in control or similar-type payments or benefits made to any
current or former service provider of the Seller in connection with the
execution of this Agreement or consummation of the Transactions (but excluding
Contingent Bonus Expenses); (c) any employer portion of any employment, payroll
or similar Taxes payable by Seller or Equityholder in connection with any fees,
costs, expenses of, or payments made by, the Seller related to any transaction
bonus, retention, severance, termination, change in control or similar-type
payments or benefits in connection with the execution of this Agreement or
consummation of the Transactions (but excluding Contingent Bonus Expenses); (d)
50% of any fees or expenses payable to the Escrow Agent in connection with the
Transaction (it being understood that Buyer will be responsible for the other
50% of such fees or expenses); and (e) the full amount of any fees and expenses
of legal counsel and accountants, financial advisors, investment bankers and
brokers of Seller and the Equityholder in connection with this Agreement and the
Transactions, and any such fees and expenses incurred or otherwise payable by
Seller, the Equityholder, or any manager, director, officer, employee, agent, or
Affiliate of Seller or any of the foregoing.

“Transfer Taxes” has the meaning set forth in Section 7.5(c).

“Warranty” has the meaning set forth in Section 4.20(a).

1.2.Interpretation.  When a reference is made in this Agreement to Articles,
Sections, Exhibits or Schedules, unless otherwise indicated, such reference
shall be to an Article or Section of, or an Exhibit or Schedule to, this
Agreement.  The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  The words “include,” “includes” and “including” when used herein
shall be deemed in each case to be followed by the words “without
limitation.”  Unless the context of this Agreement otherwise requires: (a) words
of any gender include the other gender; (b) words using the singular or plural
number also include the plural or singular number, respectively; (c) the terms
“hereof,” “herein,” “hereunder” and derivative or similar words refer to this
entire Agreement; and (d) the phrases “made available,” “provided to,”
“furnished to,” and

11



--------------------------------------------------------------------------------

 

phrases of similar import when used herein, unless the context otherwise
requires, shall mean that a true, correct and complete copy of such document or
information was posted by Seller to the Virtual Data Room not less than 72 hours
prior to 12:01 a.m. Pacific time on the date of this Agreement and remained
continuously viewable by Buyer and its representatives from the time such
document or information was posted through the Closing.  Any references in this
Agreement to “dollars” or “$” shall be to U.S. dollars.

1.3.Rules of Construction.  The Parties have been represented by counsel during
the negotiation, preparation and execution of this Agreement and, therefore,
hereby waive, with respect to this Agreement, each Schedule and each Exhibit
attached hereto, the application of any Law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document shall
be construed against any one or more parties drafting such agreement or
document.

ARTICLE II
purchase and sale

2.1.Purchased Assets; Excluded Assets.  

(a)Purchased Assets.  Subject to the terms and conditions set forth herein, as
of the Closing Effective Time, Seller shall sell, assign, transfer, convey and
deliver to Buyer or its designee, and Buyer shall purchase and acquire from each
Seller, in each case free and clear of any Lien (other than Permitted Liens),
all of each Seller Entity’s, as applicable, right, title and interest in, to and
under all of the Purchased Assets, which shall include the assets the set forth
on Schedule 2.1(a).  Notwithstanding anything to the contrary in this Agreement,
the Purchased Assets do not include any of the Excluded Assets.

(b)Excluded Assets.  Notwithstanding the foregoing, the Purchased Assets shall
not include any of the following assets or properties (such assets,
collectively, the “Excluded Assets”): (i) any cash, cash equivalents or
marketable securities or any rights to any bank accounts any Seller Entity; (ii)
income Tax returns and related reports; (iii) Seller’s corporate seal,
check-books and cancelled checks; (iv) insurance policies held by Seller;
(v) any rights, claims and causes of action relating to any Excluded Asset or
Excluded Liability; (vi) equity interests of Seller or any of its affiliates;
(vii) any written communications regarding the negotiation of the Transactions;
(viii) any Seller Plans sponsored or maintained by Seller and any employment
agreements held by Seller; (ix) any rights of any Seller Entity under this
Agreement and all other agreements contemplated hereunder; (x) any
attorney-client privilege of Seller arising out of legal counsel representing
Seller, including in connection with the Transactions; (xi) all files maintained
by legal counsel as a result of representation of Seller, and all attorney work
product maintained by Seller and developed in connection with the Transactions;
(xii) any employment or similar files required to be maintained by any Seller
Entity under applicable Law; (xiii) any other assets specifically listed on
Schedule 2.1(b)(2); and (xiv) any claims for refunds of Taxes, including, but
not limited to, sales and use Taxes, attributable to the Business for any
Pre-Closing Tax Period.

(c)In the event that following the Closing, Buyer discovers any asset that was
not conveyed to Buyer at the Closing that relates to or is used or held for use
by Seller, a Equityholder or any of their respective Affiliates for the conduct
of the Business, and that does not constitute an Excluded Asset, Seller and each
Equityholder shall and shall cause their respective Affiliates to take all
action reasonably necessary to promptly convey such asset to Buyer, without the
need for any additional consideration, and such asset shall be considered a
Purchased Asset for all purposes hereunder.

2.2.Assumed Liabilities; Excluded Liabilities.

(a)Assumed Liabilities.  Subject to the terms and conditions set forth herein,
and subject to the completeness and accuracy of the representations and
warranties set forth in Article IV and

12



--------------------------------------------------------------------------------

 

Article V, as of the Closing Effective Time, Buyer shall assume liability for
the Assumed Liabilities only, and not for any other Liability whatsoever.  The
Parties expressly acknowledge and agree that Buyer is not hereby assuming or
guaranteeing, shall not be deemed to have assumed or guaranteed, and shall not
be liable or otherwise have any responsibility for, any Liability of Seller, the
Equityholder or any of their respective affiliates, in each case other than the
Assumed Liabilities.  

(b)Excluded Liabilities.  The Parties expressly acknowledge and agree that Buyer
is not hereby assuming or guaranteeing, shall not be deemed to have assumed or
guaranteed, and shall not be liable or otherwise have any responsibility for,
any Excluded Liabilities, and that all such Liabilities shall be borne by
Seller, the Equityholder or their respective affiliates, as applicable.

2.3.Purchase Price.  Subject to adjustment pursuant to Section 2.6, the
aggregate amount to be paid for the Purchased Assets will be: (a) the Final Net
Purchase Price; plus (b) the Earn-Out Consideration, if and only if payable
pursuant to the terms and conditions of Section 2.7.  In addition to the
foregoing, as consideration for the sale, assignment, transfer, conveyance and
delivery of the Purchased Assets, Buyer will assume liability for the Assumed
Liabilities only.

2.4.Apportionment of Purchase Price.  Subject to adjustment pursuant to Section
2.6, the aggregate amount to be paid for the Purchased Assets will be
distributed to each Seller Entity in proportion to the percentage set forth
opposite such Seller Entity’s name on Schedule 2.4 attached hereto (such Seller
Entity’s proportion, its “Pro Rata Share”).  Notwithstanding anything to the
contrary and unless explicitly stated otherwise, any payments made by Buyer to
Seller pursuant to this Agreement shall be construed as having to be made by
Buyer to each Seller Entity in proportion to its Pro Rata Share.

2.5.Tax Matters.

(a)Purchase Price Allocation.  Seller and Buyer agree to allocate the Final Net
Purchase Price (and any other items required to be taken into account as
consideration for U.S. federal income Tax purposes) among the Purchased Assets
in accordance with the allocation principles set forth on Schedule D.  Buyer
shall prepare such allocation and shall deliver to Seller a schedule setting
forth such allocation within 90 days after the final determination of the Final
Net Purchase Price.  Buyer shall update such allocation from time to time as
needed to take into account any adjustments to the Final Net Purchase Price
hereunder.  Buyer and Seller shall file all Tax returns (including amended
returns and claims for refund) and information reports in a manner consistent
with such allocation.  Seller shall not dispute such allocation unless such
dispute (i) is set forth in a written notice that describes such dispute in
reasonable detail and is delivered to Buyer in writing within 15 days following
receipt of such allocation, and (ii) relates only to Buyer’s applicable of the
principles set forth on Schedule D; and, in any such case, Buyer and Seller
shall cooperate in good faith to resolve any disputes as to Buyer’s application
of the principles set forth on Schedule D no later than 15 days following
Buyer’s receipt of such written dispute. Any dispute not resolved by such date
shall be resolved by the Neutral Accountant. The Neutral Accountant’s
determination shall control how the Purchase Price Allocation will be filed. The
Neutral Accountant shall determine which Party’s position with respect to the
disputes, taken as a whole, is most inconsistent with the Neutral Accountant’s
resolution of such disputes, taken as a whole; and such Party shall be
responsible for all costs, fees and expenses of the Neutral Accountant
(including any indemnity obligations to the Neutral Accountant).  The Parties
agree: (A) that the Purchase Price Allocation shall be binding on the Parties
for all Tax reporting purposes; and (B) to file all Tax Returns in a manner
consistent with the Purchase Price Allocation. If any Taxing Authority disputes
the Purchase Price Allocation, the Party receiving notice of the dispute shall
promptly notify the other Party of such dispute and the Parties shall cooperate
in good faith in responding to such dispute in order to preserve the
effectiveness of the Purchase Price Allocation. Any payment treated as an
adjustment to the Final Net Purchase Price under Section 2.5

13



--------------------------------------------------------------------------------

 

or Section 8.8, as applicable, shall be allocated among the Purchased Assets in
a manner consistent with the Purchase Price Allocation, unless otherwise
required by applicable Law.    

(b)Tax Treatment.  The Parties agree to treat any payments made pursuant to
Section 2.6 or Section 2.7 as an adjustment to the Final Net Purchase Price for
federal, state, local and foreign income Tax purposes, unless otherwise required
by Law.

2.6.Purchase Price Adjustment.

(a)Dispute Resolution.  (i) No later than 90 days following the Closing Date,
Buyer shall deliver the Final True-Up Certificate to Seller.  Within 30 days
following receipt by Seller of the Final True-Up Certificate, Seller shall
deliver written notice to Buyer of any dispute it has with respect to the
preparation or content of the Final True-Up Certificate (a “Dispute
Notice”).  Any Dispute Notice shall specify: (i) in reasonable detail the basis
upon which Seller disputes in good faith the preparation or content of the Final
True-Up Certificate; and (ii) the proposed dollar amount for each disputed item
on the Final True-Up Certificate.  Any item set forth in the Final True-Up
Certificate that Seller does not dispute in a Dispute Notice delivered within
such 30-day period will be final, conclusive and binding on the Parties, and if
Seller does not deliver a Dispute Notice within such 30-day period, such Final
True-Up Certificate will be final, conclusive and binding on the Parties.  If
Seller does deliver a Dispute Notice within such 30-day period, Buyer and Seller
shall negotiate in good faith to resolve each disputed item raised therein (each
a “Disputed Item” and collectively, the “Disputed Items”).  To the extent the
Buyer and Seller agree in writing to resolve their differences, the Final
True-Up Certificate will be adjusted to reflect the final written agreement of
Buyer and Seller with respect to the Disputed Items.  If Buyer and Seller,
notwithstanding such good faith negotiation, fail to resolve each Disputed Item
within 30 days after Buyer’s receipt of the Dispute Notice, Buyer and Seller
jointly shall engage the Neutral Accountant to resolve each unresolved Disputed
Item.  The scope of disputes to be resolved by the Neutral Accountant shall be
limited to each Disputed Item, and Buyer and Seller shall jointly instruct the
Neutral Accountant to determine, on such basis, the extent, if any, to which the
Final Net Working Capital Adjustment Amount or 2018 EBITDA True-Up Amount, as
applicable, set forth in the Final True-Up Certificate requires adjustment.  The
Neutral Accountant’s decisions shall be based solely on written presentations by
Buyer and Seller and their respective representatives, and not by independent
review, and the Neutral Accountant shall address only the Disputed Items.  In
resolving any Disputed Item, in no event shall the Neutral Accountant’s
determination be higher or lower than the respective amounts therefor proposed
by Buyer and Seller.  Buyer and Seller shall jointly instruct the Neutral
Accountant to deliver, in connection with its determination, a certificate of
the Neutral Accountant that its determination was prepared in accordance with
this Agreement.  Buyer and Seller shall jointly instruct the Neutral Accountant
to report its conclusions as to such Disputed Items and its determination of the
Final Net Working Capital Adjustment Amount or 2018 EBITDA True-Up Amount, as
applicable, based thereon made in accordance with this Section 2.6(a), no later
than 30 days after it is engaged, which determination, absent manifest error,
shall be final, conclusive and binding on all Parties and not subject to further
dispute or judicial review.  The fees, costs and expenses of the Neutral
Accountant shall be allocated to and borne by Buyer, on the one hand, and
Seller, on the other hand, based on the inverse of the percentage that the
Neutral Accountant’s determination (before such allocation) bears to the total
amount of the total items in dispute as originally submitted to the Neutral
Accountant.  For example, should the items in dispute total in amount to $1,000
and the Neutral Accountant awards $600 in favor of Seller’s position, 60% of the
costs of its review would be borne by Buyer and 40% off the costs would be borne
by Seller.

(b)Cooperation.  For purposes of complying with the terms set forth in this
Section 2.6, each Party shall cooperate with and make available to the other
Party and its representatives all information, records, data and working papers
and shall permit access to its facilities and personnel, as reasonably required
in connection with the preparation and analysis of the Final True-Up Certificate
and

14



--------------------------------------------------------------------------------

 

the resolution of any items included in a Dispute Notice delivered by Seller
within the 30-day period referenced in Section 2.6(a).

(c)Purchase Price Adjustment Amount.  Once the Final True-Up Certificate is
final, as determined in accordance with Section 2.6(a), the Estimated Net
Purchase Price shall be, as applicable, either: (i) increased by an amount, if
any, by which: (A) the Final Net Working Capital Adjustment Amount set forth in
the Final Balance Sheet Certificate; exceeds (B) the Estimated Net Working
Capital Adjustment Amount set forth in the Estimated Balance Sheet Certificate;
plus (C) the 2018 EBITDA True-Up Amount, if any (such amount, the “Purchase
Price Deficiency”); or (ii) decreased by the amount, if any, by which: (A) the
Estimated Net Working Capital Adjustment Amount set forth in the Estimated
Balance Sheet Certificate; exceeds (B) the Final Net Working Capital Adjustment
Amount set forth in the Final Balance Sheet Certificate (such amount, the
“Purchase Price Excess”).

(d)Purchase Price Adjustment Payment.  Promptly, and in any event within five
Business Days following the final determination of the Final Balance Sheet
Certificate, as determined in accordance with Section 2.6(a), as applicable,
either: (i) if there is a Purchase Price Deficiency, Buyer shall deliver to
Seller by wire transfer to the account(s) designated by Seller in the Funds Flow
Memo, cash in an amount equal to each Seller Entity its Pro Rata Share of the
Purchase Price Deficiency; or (ii) if there is a Purchase Price Excess, Seller
shall pay to Buyer, by wire transfer to the account(s) designated by Buyer in
the Final Balance Sheet Certificate, cash in an amount equal to the Purchase
Price Excess.  Notwithstanding the foregoing, Buyer may, in its sole discretion,
claim any payment due to it by Seller under this Section 2.6(d) from the Escrow
Amount, in which case Buyer and Seller will execute joint written instructions
to be delivered to the Escrow Agent instructing the Escrow Agent to disburse to
Buyer an amount equal to the Purchase Price Excess.

2.7.Earn-Out.

(a)Earn-Out Consideration.  If and only if the Adjusted EBITDA equals or exceeds
the Adjusted EBITDA Threshold, and, subject to the terms and conditions of this
Section 2.7, as additional consideration for the Purchased Assets, Buyer shall
pay to each Seller Entity its Seller’s Pro Rata Share of an aggregate amount
(the “Earn-Out Consideration”), equal to the sum of one dollar for each dollar
of Adjusted EBITDA, plus four dollars for each dollar by which the Adjusted
EBITDA exceeds the Adjusted EBITDA Threshold; provided, however, that if the
Adjusted EBITDA is less than the Adjusted EBITDA Threshold, then the Earn-Out
Consideration shall be zero dollars.

(b)Determination of the Earn-Out Consideration.

(i)Not later than the Earn-Out Statement Delivery Deadline, Buyer shall prepare
and deliver to Seller a statement (the “Earn-Out Statement”) setting forth
Buyer’s calculation of the Adjusted EBITDA.  Unless Seller disputes in good
faith Buyer’s calculation of the Adjusted EBITDA in accordance with the
provisions of Section 2.7(b)(ii), Buyer’s determination thereof shall be
conclusive and binding upon the Parties.  Buyer shall make available to Seller
all books and records maintained by Buyer as Seller may reasonably require in
order to review and confirm Buyer’s calculation of the Adjusted EBITDA as set
forth in the Earn-Out Statement.

(ii)The Earn-Out Statement and Buyer’s calculation of the Adjusted EBITDA shall
become final and binding upon the Parties on the 15th day following receipt
thereof by Seller unless Seller gives written notice of Seller’s good faith
disagreement (a “Notice of Earn-Out Disagreement”) to Buyer prior to such
date.  Any Notice of Earn-Out Disagreement shall specify

15



--------------------------------------------------------------------------------

 

in reasonable detail the basis upon which Seller disputes in good faith Buyer’s
calculation of the Adjusted EBITDA.

(iii)If a timely Notice of Earn-Out Disagreement is received by Buyer, then the
Earn-Out Statement shall become final and binding upon the parties on the
earlier of (A) the date Buyer and Seller resolve in writing any differences they
have with respect to the Earn-Out Statement; and (B) the date all remaining
applicable differences they have with respect to the applicable Earn-Out
Statement are finally resolved in writing by the Neutral Accountant pursuant to
Section 2.7(b)(iv).  During the 15 days immediately following the delivery of a
Notice of Earn-Out Disagreement, Buyer and Seller shall consult in good faith to
resolve in writing any differences they have with respect to the Earn-Out
Statement.  During such 15-day consultation period, Buyer shall make available
to Seller all books and records maintained by Buyer as Seller may reasonably
require in order for Seller to review and confirm Buyer’s calculation of the
Adjusted EBITDA as set forth in the Earn-Out Statement.

(iv)At the end of such 15-day consultation period, if Buyer and Seller have not
resolved all applicable differences they have with respect to the Earn-Out
Statement, Buyer and Seller shall submit any and all differences they have with
respect to the Earn-Out Statement which remain unresolved to the Neutral
Accountant.  Buyer and Seller shall direct the Neutral Accountant to work to
resolve such differences promptly and, in any event, within 30 days from the
date the dispute is submitted to the Neutral Accountant.  Any matter in the
Earn-Out Statement on which Buyer and Seller do not differ and which is not
specifically referred to the Neutral Accountant pursuant to this Section 2.7(a)
shall be deemed final and binding on the Parties (as set forth in the Earn-Out
Statement or as otherwise agreed to in writing by Buyer and Seller).  The
Neutral Accountant shall finalize the calculation of the Adjusted EBITDA by
selecting an amount equal to Buyer’s position as set forth in the Earn-Out
Statement or Seller’s position as set forth in the Notice of Earn-Out
Disagreement.  The Neutral Accountant shall act as an arbitrator to determine
only the Adjusted EBITDA, and shall make such determination based solely on
presentations by Buyer and Seller (and not by independent review).  The
determination of the Adjusted EBITDA by the Neutral Accountant shall be binding
on the Parties and shall be non-appealable.

(v)All fees and expenses of the Neutral Accountant in connection with this
Section 2.7(a) shall be borne, as applicable: (A) by Seller, if the Neutral
Accountant selects Buyer’s calculation of the Adjusted EBITDA as set forth in
the Earn-Out Statement; or (B) if Section 2.7(b)(v)(A) is not applicable, by
Buyer.

(c)Additional Agreements.  Seller agrees and acknowledges that: (i) Buyer may
make, or cause the Business to make, from time to time such business decisions
as it deems appropriate in its sole discretion in the conduct of the business of
Buyer and the Business, including actions with respect to the ownership and
operation of the Business and the Purchased Assets and the assets used in
connection with the Business, in each case that will or may have an impact on
the Adjusted EBITDA and/or the achievement of all or any portion of Earn-Out
Consideration; and (ii) Seller or any Affiliate thereof shall not have any right
to claim any lost Earn-Out Consideration or other damages as a result of such
decisions; provided, however, Buyer may not take any action the intent and
effect of which is to decrease in any material respect either: (A) the
likelihood the full Earn-Out Consideration is achieved; or (B) the portion of
the Earn-Out Consideration actually earned and payable to Seller.

(d)Payment of Earn-Out Consideration.  If the Earn-Out Consideration is payable
pursuant to this Section 2.7, then Buyer shall pay the Earn-Out Consideration to
Seller, without interest, no later than five Business Days following the final
determination of the Earn-Out Consideration pursuant to

16



--------------------------------------------------------------------------------

 

this Section 2.7, by wire transfer of immediately available funds to the account
or accounts designated in the Funds Flow Memo.

(e)No Transfer. Seller agrees that Seller shall not transfer, convey, assign or
deliver any right to any portion of the Earn-Out Consideration that may be due
and payable from time to time under this Section 2.7 to any third party.  The
Parties acknowledge and agree that nothing in this Section 2.7 creates a
security that would require registration under the Securities Act or an
exemption therefrom.

(f)Right of Set-off. Buyer shall have the right to withhold and set off against,
in good faith, any Earn-out Consideration payable pursuant to this Section 2.7
the amount of (i) any Purchase Price Excess owed to it pursuant to Section 2.6
and (ii) any Indemnifiable Damages to which any Indemnified Person may be
entitled under this Agreement or any ancillary document hereto.

ARTICLE III
CLOSING

3.1.Closing.  The closing of the Transactions (the “Closing”) shall take place
on March 1, 2019 simultaneously with the execution of this Agreement or such
other date as may be agreed in writing by Buyer and Seller (such date, the
“Closing Date”) via remote exchange of electronic signature pages or scanned
copies of original signature pages.  The consummation of the Transactions shall
be deemed to occur as of the Closing Effective Time.

3.2.Closing Deliverables.  

(a)Seller Closing Deliverables.  At the Closing, Seller and/or the Equityholder
shall deliver to Buyer the following:

(i)the Restrictive Covenant Agreements, duly executed by Seller and each
Restricted Party;

(ii)the Bill of Sale, Assignment and Assumption Agreement, duly executed by
Seller;

(iii)the IP Assignment, duly executed by Seller;

(iv)the Commercial Leases, duly executed by Atlanta Industrial Holdings LLC,
State Street Holdings, LLC or Villanova Holdings, LLC, as applicable;

(v)a certificate executed by the Secretary of Seller (or equivalent officer),
dated as of the Closing Date, as to: (A) the good standing of Seller in its
jurisdiction of organization and in each other jurisdiction where it is
qualified to do business; and (B) the effectiveness of the resolutions of the
board of directors (or similar governing authority) of Seller and the
Equityholder authorizing the execution, delivery and performance of this
Agreement and the Transactions;

(vi)the Estimated Balance Sheet Certificate, duly executed and delivered by
Seller’s Chief Executive Officer (or equivalent officer), accompanied by such
supporting documentation, information and calculations as are reasonably
necessary for Buyer to verify and determine the Estimated Net Working Capital
Amount; provided, however, that such receipt shall not be deemed to be an
agreement by Buyer that the amounts set forth on the Estimated Balance Sheet
Certificate are accurate and shall not diminish Buyer’s remedies hereunder if
any of the foregoing documents is not accurate;

17



--------------------------------------------------------------------------------

 

(vii)wire transfer instructions for the payment of any amount due from Seller,
Equityholder or any Seller Entity to any transaction advisor in connection with
the Transactions;

(viii)a duly executed non-foreign affidavit, dated as of the Closing Date, from
the Seller, sworn under penalty of perjury and in form and substance required
under the Treasury Regulations issued pursuant to Section 1445 of the Code
stating that the Seller is not a “foreign person” within the meaning of Section
1445 of the Code;

(ix)written evidence between Seller and each of the customers identified on
Schedule 3.2(a)(ix) specifying each such customer’s intentions with respect to
consent to the assignment of any Contracts with such customer;

(x)estoppel and consent certificates, in the form provided by Buyer and
reasonably acceptable to Seller, duly executed by the landlord of each parcel of
Leased Real Property owned by any Person that is not an Affiliate of any Seller
Entity or Equityholder, in each case to the extent included in the Purchased
Assets;

(xi)all title certificates and registrations (as appropriate and as applicable)
for the motor vehicles and other fixed assets included in the Purchased Assets,
duly completed in favor of Buyer or such other party as Buyer may designate for
such purpose;

(xii)the Escrow Agreement, duly executed by Seller;

(xiii)payoff or release letters in form and substance reasonably satisfactory to
Buyer from each holder of Indebtedness of Seller which sets forth: (A) the
amounts required to pay in full all amounts owed to such Person by Seller; (B) a
commitment of such Person to release any Liens that such Person may hold on any
of the Purchased Assets upon receipt of such amount described in clause (A); and
(B) the wire transfer instructions for the payment of such amounts to such
persons; and

(xiv)all other documents required to be entered into by Seller and the
Equityholder (or any one or more of them) pursuant to this Agreement or
reasonably requested by Buyer to convey the Purchased Assets to Buyer or to
otherwise consummate the Transactions.

(b)Buyer Closing Deliverables.  At the Closing, Buyer shall deliver the
following:

(i)to Seller, the Bill of Sale, Assignment and Assumption Agreement, duly
executed by Buyer;

(ii)to Seller, the IP Assignment, duly executed by Buyer;

(iii)to Seller, the Escrow Agreement, duly executed by Buyer;

(iv)to Seller, the Commercial Leases, duly executed by Buyer; and

(v)to the applicable recipients, the payments contemplated by Section 3.3.

3.3.Closing Payments.  At the Closing, Buyer shall deliver:

(a)to the Escrow Agent, by wire transfer to the applicable account(s) designated
in the Funds Flow Memo, cash in an amount equal to the Escrow Amount;

18



--------------------------------------------------------------------------------

 

(b)to each Seller Entity and in proportion to its Pro Rata Share, by wire
transfer to the applicable account(s) designated in the Funds Flow Memo, cash in
an amount equal to: (i) the Estimated Net Purchase Price; minus (ii) the Escrow
Amount; minus (iii) any Indebtedness that is unpaid as of immediately prior to
the Closing; minus (iv) any Transaction Expenses (other than Transaction
Expenses constituting Closing Bonus Expenses and Taxes related thereto) that are
unpaid as of immediately prior to the Closing;

(c)to each applicable Person, the aggregate amount of any Indebtedness that is
unpaid as of immediately prior to the Closing and owed to such Person, in each
case as set forth in the Funds Flow Memo; and

(d) to each applicable Person, the aggregate amount of any Transaction Expenses
(other than Transaction Expenses constituting Closing Bonus Expenses and Taxes
related thereto) that are unpaid as of immediately prior to the Closing and owed
to such Person, in each case as set forth in the Funds Flow Memo.

3.4.Payment of Closing Bonus Expenses.  Notwithstanding Sections 3.3(b) and (d),
any portion of Transaction Expenses constituting Closing Bonus Expenses shall be
paid to each Person entitled thereto, subject to the terms and conditions set
forth in any Contract applicable thereto, by Seller in accordance with Seller’s
normal payroll practices following the Closing, and Seller shall timely satisfy
all related Tax withholding and remittance obligations.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES with respect to SELLER

For purposes of this ARTICLE IV, the term “Seller” shall be construed to mean
(x) each Seller Entity, individually and (y) all Seller Entities, collectively,
unless context otherwise clearly indicates.  As an inducement to Buyer to enter
into this Agreement, subject to, or, as applicable, except as set forth in the
Disclosure Schedules, each Seller Entity and the Equityholder hereby jointly and
severally represent and warrant to Buyer, as of the date of this Agreement,
that:

4.1.Organization.  Seller is an entity, duly formed or incorporated (as
applicable), validly existing and in good standing under the Laws of the
jurisdiction of formation or incorporation set forth opposite its name on
Section 4.1(a) of the Disclosure Schedule.  Seller has the requisite power and
authority and all necessary governmental approvals to own, lease and operate its
assets and proprieties and to carry on its business as it is now being
conducted.  Seller is duly qualified or licensed as a foreign entity to do
business, and is in good standing, in each jurisdiction where such qualification
or licensure is necessary or appropriate for the conduct of its business as
currently conducted.  Except as set forth on Section 4.1(b) of the Disclosure
Schedule, at no time has Seller had, and Seller does not currently have, any
Subsidiaries, and Seller does not own, nor has ever owned, any equity interest
or equity-linked interest in, or any interest convertible into or exchangeable
or exercisable for, directly or indirectly, any equity interest or equity-linked
interest in, any Person.  Seller made available a complete and correct copy of
Seller’s Organizational Documents.  Seller’s Organizational Documents are in
full force and effect and neither Seller nor Equityholder is in violation of any
of the provisions of any of Sellers’s Organizational Documents.

4.2.Authorization.  Except for proceedings completed prior to the date of this
Agreement, no proceedings on the part of Seller or Equityholder are necessary
for Seller’s execution of this Agreement or consummation of the
Transactions.  To Seller’s knowledge, Seller has the legal capacity to execute
and deliver this Agreement and consummate the Transactions, and Seller has all
necessary power and authority to execute and deliver this Agreement and
consummate the Transactions.  This Agreement has been duly and validly executed
and delivered by Seller and, assuming the due authorization, execution and
delivery

19



--------------------------------------------------------------------------------

 

by Buyer and the Equityholder, constitutes the legal, valid and binding
obligation of Seller, assuming due authorization, execution and delivery by
Buyer, enforceable against it in accordance with its terms, subject to the
General Enforceability Exclusions.

4.3.Capitalization.  The authorized capital stock and other equity and
equity-linked interests of Seller consist solely of those set forth on Section
4.3 of the Disclosure Schedule, which such schedule sets forth the equity
capital structure of Seller by listing thereon the number of shares of capital
stock, other equity and equity-linked interests of Seller which are authorized
and which are issued and outstanding and the record holders and the amounts held
by such record holders of such shares.  All of the outstanding capital stock of
Seller is validly issued, fully paid, non-assessable and not
certificated.  There are no options, warrants, profits interests, phantom units
or other rights, agreements, arrangements or commitments of any character
relating to the issued or unissued equity or equity-linked interests of Seller
or obligating Seller or Equityholder to issue or sell any equity interests or
equity-linked interests.  There are no outstanding contractual obligations of
Seller or Equityholder to repurchase, redeem or otherwise acquire any of the
equity interests or equity-linked interests of any Person, including Seller, or
to provide funds to, or make any investment (in the form of a loan, capital
contribution or otherwise) in, any Person, including Seller.  The capital stock
and other equity and equity-linked interests of Seller have been issued in
compliance with all applicable securities Laws and other applicable Laws and in
accordance with Seller’s Organizational Documents.  As of immediately prior to
the Closing, each Equityholder is the sole record and sole beneficial owner of
the capital stock and other equity and equity-linked interests of Seller and set
forth opposite its name on Section 4.3 of the Disclosure Schedule, free and
clear of any Liens.

4.4.Non-Contravention.  

(a)The execution and delivery of this Agreement by Seller and the Equityholder
does not, and the performance of this Agreement by such Parties will not: (i)
conflict with or violate the Organizational Documents; (ii) conflict with or
violate in any material respect any Law applicable to Seller or Equityholder; or
(iii) result in any breach of or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
result in the creation of a Lien (except for Permitted Liens) on any Purchased
Asset or the Business pursuant to any Material Contract.  

(b)The execution and delivery of this Agreement by Seller and the Equityholder
does not, and the performance of this Agreement by Seller and the Equityholder
will not, require any consent, approval, authorization or permit of, or filing
with or notification to, any Governmental Entity or any other Person, except
with respect to those Material Contracts listed in Section 4.4(b)(1) of the
Disclosure Schedule and those Permits listed in Section 4.4(b)(2) of the
Disclosure Schedule.

20



--------------------------------------------------------------------------------

 

4.5.Permits; Compliance.  

(a)Section 4.5(a) of the Disclosure Schedule contains a complete and accurate
list of all material franchises, grants, authorizations, licenses,
registrations, permits, easements, variances, exceptions, consents,
certificates, approvals and orders of any Governmental Entity required for
Seller to own, lease and operate its properties or to carry on the Business as
it is now being conducted (the “Permits”), except where the failure to obtain
such Permits would not have a Material Adverse Effect.  Seller is in possession
of all Permits required for Seller to conduct the Business as currently
conducted and for the ownership and use of the Purchased Assets, and no
suspension or cancellation of any of the Permits is pending or, to Seller’s
knowledge, threatened.  Seller or, to Seller’s knowledge, any product that is or
has been in the possession of Seller, is not, in any material respect, in
conflict with, or in default, breach or violation of, any: (i) Law applicable to
Seller; or (ii) note, bond, mortgage, indenture, contract, agreement, lease,
license, Permit, franchise or other instrument or obligation to which Seller is
a party or by which it or any Purchased Asset is bound.

(b)Except as set forth in Section 4.5(b) of the Disclosure Schedule: (i) since
January 1, 2014, neither Seller nor Equityholder has received any formal notice
or other formal communication from any Governmental Entity or any other Person
regarding: (A) any actual, alleged, possible or potential violation of or
failure to comply with any term or requirement of any Permit; or (B) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of or modification to any Permit; and (ii) all
applications required to have been filed for the renewal of any Permit have been
duly filed on a timely basis with the appropriate Governmental Entity, and all
other filings required to have been made with respect to any such Permit or with
respect to any distribution, dispensing, or other product-related activity have
been duly made on a timely basis with the appropriate Governmental Entity.

4.6.Financial Statements.  

(a)Section 4.6(a) of the Disclosure Schedule includes the Financial
Statements.  The Financial Statements: (i) are derived from and in accordance
with the books and records of Seller and the Business; (ii) are complete and
correct in all material respects; (iii) have been prepared in accordance with
the Accounting Principles; and (iv) present fairly, in all material respects,
the financial condition of Seller and the Business at the respective dates
therein indicated and the results of operations and cash flows of Seller and the
Business for the periods therein specified (subject, in the case of financial
statements as of or for the year ended on the Balance Sheet Date, to normal
recurring year-end audit adjustments, none of which individually or in the
aggregate will be material in amount, and the absence of notes).  

(b)Seller makes and keeps books, records and accounts which accurately and
fairly reflect the transactions and dispositions of its assets and all such
books, records and accounts made available are true, correct and complete in all
material respects.  Seller maintains systems of internal accounting controls
sufficient to provide reasonable assurances that transactions are recorded as
necessary to present accurately and fairly in all material respects the
financial condition of Seller.

(c)Seller does not have any Liabilities, asserted or unasserted, known or
unknown, absolute or contingent, accrued or unaccrued, matured or unmatured,
other than: (i) Transaction Expenses; (ii) those Liabilities reflected on the
Estimated Balance Sheet Certificate; and (iii) those incurred since the Balance
Sheet Date in the ordinary course none of which are material to the Business.  

(d)Neither Seller nor Equityholder is aware of any fraud, whether or not
material, that involves the management or other current or former employees,
consultants, directors, officers or managers of Seller who have a role in the
preparation of financial statements or the internal accounting controls utilized
by Seller, or any claim or allegation regarding any of the foregoing.  Neither
Seller nor Equityholder

21



--------------------------------------------------------------------------------

 

has received or otherwise had or obtained knowledge of any complaint,
allegation, assertion or claim, whether written or oral, in each case, regarding
deficient accounting or auditing practices, procedures, methodologies or methods
of Seller or its internal accounting controls or any material inaccuracy in the
Financial Statements.  Except as set forth on Section 4.6(d) of the Disclosure
Schedule, there has been no material change in the accounting policies of Seller
since January 1, 2014.

(e)The Estimated Seller Balance Sheet sets forth Seller’s: (i) accounts payable;
(ii) compensation payable (including wages, salaries, bonuses or any other
remuneration payable to Seller’s managers, directors, officers, employees,
agents or consultants) and any related payroll Taxes; and, to the extent
applicable, (iii) state income Taxes (collectively, the “Specified
Liabilities”), in each case accrued through the close of business on the last
Business Day preceding the Closing Date.  The Specified Liabilities arose from
bona fide transactions in the ordinary course of business of Seller consistent
with past practice from January 1, 2012 through the date hereof.  Since January
1, 2012, Seller: (A) has paid or discharged the Specified Liabilities when due;
and (B) has not engaged in any practice with the effect or intent of postponing
to any period following the Closing any payment by Seller that would otherwise
reasonably be expected (based on Seller’s past practice from its inception
through the date hereof) to be made prior to the Closing.  

4.7.Accounts Receivable.  All accounts receivable of Seller reflected (or that
should have been reflected) on the Estimated Seller Balance Sheet arose from
bona fide transactions in the ordinary course of business consistent with past
practices, are reflected in accordance with the Accounting Principles, are not
subject to valid defenses, setoffs or counterclaims and have been collected or
are collectible in the book amounts thereof, less an amount not in excess of an
appropriate allowance for doubtful accounts and billing adjustments set forth on
the Estimated Seller Balance Sheet, which such allowance is or will be
sufficient to provide for any losses that may be sustained on realization of the
receivables.  No material amount of accounts receivable is contingent upon the
performance by Seller of any obligation or Contract.  No Person has any Lien
(except for Permitted Liens) on any of such accounts receivable, and no
agreement for deduction or discount has been made with respect to any of such
accounts receivable.

4.8.Inventories.  All inventories of Seller (collectively, “Inventory” or
“Inventories”) were produced or acquired by Seller in bona fide, arms-length
transactions entered into in the ordinary course of business. No Inventory is
held on consignment, or is otherwise subject to any ownership interest of any
third party. The Inventory reports previously provided to Buyer were true,
accurate and complete as of the respective dates indicated thereon. No items of
Inventory are held in quantities materially exceeding the amount of such item
sold or consumed, as applicable, in the Business during the 12 calendar months
ended prior to the Closing Date. Except as set forth in Section 4.8 of the
Disclosure Schedule, the Seller does not depend on any single vendor for any
material portion of its Inventories, nor has Seller had difficulty in obtaining
Inventories. All finished goods Inventories are non-obsolete, are of a quality
and quantity which are merchantable and saleable as first quality goods in the
ordinary course of business without discount or allowance and all Inventories of
raw materials or work-in-process are of a quality fully usable in the
manufacture of first quality finished goods. The value of all items of obsolete
Inventory and of below standard quality has been written down to the net
realizable value or adequate reserves have been provided therefor in the
Financial Statements. All Inventories not written off have been priced at cost
on the first in, first out basis.

4.9.Absence of Changes.

(a)Since the first date of the current fiscal year, except as set forth in
Section 4.9(a) of the Disclosure Schedule, or other than as expressly
contemplated by this Agreement, Seller and the Equityholder have conducted the
Business only in the ordinary course consistent with past practice and: (i)
neither Seller nor Equityholder has made or entered into any Contract or letter
of intent with respect to any

22



--------------------------------------------------------------------------------

 

acquisition, sale or transfer of any asset or equity interest or equity-linked
interest of Seller; (ii) neither Seller nor Equityholder has entered into,
amended or terminated any Material Contract, and there has not occurred any
default under any Material Contract to which Seller is a party or by which it
is, or any of its assets and properties are, bound; (iii) there has not occurred
any amendment or change to the Organizational Documents; (iv) there has not
occurred any material increase in or modification of the compensation or
benefits payable (including wages, salaries, bonuses, or any other remuneration
or benefits) or to become payable by Seller to any of its managers, directors,
officers, employees, agents or consultants, any material modification of any
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code and IRS Notice 2005-1, or any new loans or extension of existing loans
to Seller’s managers, directors, officers, employees, agents or consultants
(other than routine expense advances to employees of Seller consistent with past
practice), nor has Seller or Equityholder entered into any Contract to grant or
provide (nor has granted any) severance, acceleration of vesting or other
similar benefits to any such persons; (v) there has not occurred the execution
of any employment agreements or independent contractor service Contracts or the
extension of the term of any existing employment agreement or service Contract
with any Person in the employ or service of Seller; (vi) there has not occurred:
(A) any change in title, office or position, or material change in the
responsibilities of, or change in identity with respect to the management,
supervisory or other key personnel of Seller; (B) any termination of employment
of any such key employees; or (C) any labor dispute or claim of unfair labor
practices involving Seller; (vii) Seller has not incurred any Liability to its
managers, directors, officers, employees, agents or consultants or Equityholder
(other than Liabilities to pay compensation or benefits in connection with
services rendered in the ordinary course of business consistent with past
practice); (viii) Seller has not established, adopted, amended, modified or
terminated any Seller Plan (other than modifications to benefits and premiums
under Seller Plans in connection with annual renewals of insured health and
welfare plans) or any collective bargaining, thrift, compensation or other plan,
agreement, trust, fund, policy or arrangement for the benefit of any of its
managers, directors, officers, employees, agents, contractors or consultants;
(ix) there has been no material damage, destruction or loss, whether or not
covered by insurance, affecting the Business or the Purchased Assets; (x) Seller
has not acquired, sold, leased, licensed or disposed of any material assets or
property, other than purchases and sales of assets and leases entered into in
the ordinary course of business, or merged or consolidated with any entity; and
(xi) neither Seller nor Equityholder has entered into any Contract or made any
commitment to do any of the things described in this Section 4.9(a)(i)-(x).

(b)Since the first day of the current fiscal year, except as set forth in
Section 4.9(b) of the Disclosure Schedule, or other than as expressly
contemplated by this Agreement, Seller and each Equityholder has conducted the
Business only in the ordinary course consistent with past practice and:
(i) there has not occurred a Material Adverse Effect; (ii) there has not
occurred any change in the accounting methods or practices (including any change
in depreciation or amortization policies or rates or revenue recognition
policies) by Seller or any revaluation by Seller of any of the Purchased Assets;
(iii) Seller has not materially changed its accounting or Tax policies,
practices or methods, or made or revoked any Tax election (including any entity
classification election on IRS Form 8832); (iv) Seller has not incurred, created
or assumed any Lien (other than a Permitted Lien) on any of the Purchased
Assets, any Liability for borrowed money or any Liability as guaranty or surety
with respect to the obligations of any other Person, in each case other than in
the ordinary course of business consistent with past practice; (v) Seller has
not made any deferral of the payment of any accounts payable, or given any
discount, accommodation or other concession other than in the ordinary course of
business, consistent with past practice, in order to accelerate or induce the
collection of any receivable; (vi) Seller has not made any material change in
the manner in which it extends discounts, credits or warranties to customers or
otherwise deals with such persons; (vii) Seller has not made any material change
in the manner it undertakes, manages or funds capital improvement projects; and
(viii) neither Seller nor Equityholder has entered into any Contract or made any
commitment to do any of the things described in this Section 4.9(b)(i)-(vii).

23



--------------------------------------------------------------------------------

 

4.10.Litigation.  Except as set forth in Section 4.10 of the Disclosure
Schedule, there is no Action pending or threatened in writing, or to Seller’s
knowledge, otherwise threatened against Seller or any of the Purchased Assets or
any of its managers, directors, officers, employees, agents or representatives
(in their capacities as such or relating to their employment, services or
relationship with Seller), nor, to Seller’s knowledge, is there any reasonable
basis for any such Action.  There is no judgment, decree, injunction or order
against Seller, the Business, any of the Purchased Assets, or, to Seller’s
knowledge, any of its managers, directors, officers, employees, agents or
representatives (in their capacities as such or relating to their employment,
services or relationship with Seller).  To Seller’s knowledge, there is no
reasonable basis for any Person to assert a claim against Seller based upon
Seller or Equityholder entering into this Agreement or the Transactions.  To
Seller’s knowledge, there is no pending or active investigation related to
Seller currently being conducted by a Governmental Entity.  Seller has no Action
pending or contemplated against any other Person.  

4.11.Employee Matters.  

(a)Section 4.11(a)(1) of the Disclosure Schedule sets forth a true, complete and
correct list of all employees and independent contractors of Seller as of the
date hereof, including thereon the name, job title, date of hire, current hourly
rate of pay (for non-exempt employees) or semi-monthly base salary (for exempt
employees) and bonuses or other forms of incentive compensation, for each of:
(i) the most recently-completed fiscal year; and (ii) the period beginning on
the first day of the current fiscal year and ending as of the date
hereof.  Except as set forth on Section 4.11(a)(2) of the Disclosure Schedule,
the employment of each employee employed by Seller is “at will”.  All current
and former employees of Seller who have been classified as exempt under the
United States Fair Labor Standards Act (or similar Laws) (the “FLSA”) have been
properly classified and treated as such, all current and former employees of
Seller have been properly compensated for time worked in accordance with the
FLSA and all persons who have provided services to Seller as an independent
contractor have been properly classified as such.  None of the employees of
Seller or the Business is or has been a member of a bargaining unit covered by a
collective bargaining agreement, and Seller is not and has not been subject to
any union organizing effort, strike, work stoppage, lock out or other labor
dispute involving its employees.  Seller is not engaged in an unfair labor
practices.  Seller does not have any employees who hold U.S. temporary
(non-immigrant) visas and has not entered into any contractual obligations with
any employee or prospective employee to assist in obtaining permanent residence
on behalf of such Person.

(b)Except as set forth on Section 4.11(b) of the Disclosure Schedule: (i) the
execution of this Agreement and the consummation of the Transactions do not
constitute a triggering event under any Seller Plan or Contract, whether or not
legally enforceable, which (either alone or upon the occurrence of any
additional or subsequent event) will or may result in any payment, “parachute
payment” (as such term is defined in Section 280G of the Code), severance,
bonus, retirement or job security or similar-type benefit, benefits payable,
increase any benefits or accelerate the payment or vesting of any benefits to
any current or former employee, officer, manager, director or consultant of
Seller; (ii) no Seller Plan provides for post-employment or retiree welfare
benefits, except as required by applicable Law or for death benefits or
retirement benefits under any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA); (iii) no Seller Plan provides for the payment
of severance, termination, retention, change in control or similar-type payments
or benefits; and (iv) each Seller Plan that is a “nonqualified deferred
compensation plan” (as defined in Code Section 409A(d)(1)) that Seller maintains
has been in operational and documentary compliance with Code Section
409A.  Seller has no obligation to pay any amount or provide any benefit to any
former individual service provider (with the exception of participation rights
under ERISA Title I, Subtitle B, Part 6 and Code Section 4980B (such statutory
provisions and their predecessors referred to collectively as “COBRA”) or
similar state Laws).

24



--------------------------------------------------------------------------------

 

(c)To Seller’s knowledge, no employee, manager or officer of Seller is actively
planning to resign or terminate their employment with Seller prior to, on or
after the Closing Date or otherwise not accept employment with Buyer on or
immediately after the Closing Date.

4.12.Real Property; Title to Purchased Assets.  

(a)Except as set forth on Section 4.12(a)(1) of the Disclosure Schedule, Seller
does not currently own, nor has Seller ever owned, any parcel of real
property.  Section 4.12(a)(2) of the Disclosure Schedule sets forth a true,
correct and complete legal description of each parcel of real property leased by
Seller (the “Leased Real Property”).  True, correct and complete copies of all
leases entered into by Seller with respect to the Leased Real Property have been
made available, and all such leases are listed on Section 4.12(a)(3) of the
Disclosure Schedule.  All leases and subleases listed on Section 4.12(a)(3) of
the Disclosure Schedule are in full force and effect, are on commercially
reasonable terms, and are valid and effective in accordance with their
respective terms, and there is not, under any of such leases or subleases, any
existing material default or event of default (or event which, with notice or
lapse of time, or both, would constitute a default) by Seller or, to Seller’s
knowledge, by any other party to such lease or sublease, or any Person in the
chain of title to such leased or subleased premises.

(b)There are no contractual or, to Seller’s knowledge, legal restrictions that
preclude or restrict the ability to use any Leased Real Property for the
purposes for which it is currently being used.  To Seller’s knowledge, there are
no material latent defects or material adverse physical conditions affecting the
Leased Real Property (and improvements thereon) that preclude or restrict the
ability to use the Leased Real Property by Seller for the purposes for which it
is currently being used.

(c)Seller has, and will convey, good and valid title to, or, in the case of
leased properties and assets, valid leasehold or sub-leasehold interests in, all
of the Purchased Assets, free and clear of any Liens (other than Permitted
Liens).  The Purchased Assets are all of the properties and assets used or held
for use in the Business and constitute all of the assets appropriate, necessary
and sufficient to conduct the operations of the Business as currently conducted
or as currently contemplated to be conducted.  All equipment and other items of
tangible personal property and assets included in the Purchased Assets: (i) are
in good operating condition and in a state of good maintenance and repair,
ordinary wear and tear excepted; (ii) were acquired and are usable in the
ordinary course of business; and (iii) conform to all applicable Laws applicable
thereto.  To Seller’s knowledge, there is no defect or material problem with any
of the Purchased Assets. Section 4.12(c) of the Disclosures Schedules sets forth
a true, correct and complete list and general description of each item of
tangible personal property of the Seller (including leased personal property)
having a book value of more than $5,000.  No Person other than Seller has any
interest in any tangible personal property (including trade fixtures) located at
the Leased Real Property. Following the Closing, the Buyer will be permitted to
continue to exercise all rights of Seller with respect to the Purchased Assets
without the payment of any additional amounts or consideration. None of the
Excluded Assets are material to the Business.

4.13.Intellectual Property.  

(a)Seller has full title and ownership of, or is duly licensed under or
otherwise authorized to use, all Intellectual Property Rights necessary to
enable it to carry on its business, free and clear of any Liens (except for
Permitted Liens), and without any conflict with or infringement upon the rights
of others.  The Seller Intellectual Property is sufficient for the conduct of
the business of Seller as presently conducted.  Seller has not transferred
ownership of, or, other than as provided in this Agreement or the IP Assignment,
agreed to transfer ownership of, any Intellectual Property Rights to any third
party.  No third party has any ownership right, title, interest, claim in or
Lien on any of the Seller Owned Intellectual Property, and to Seller’s
knowledge, there is no unauthorized use, unauthorized disclosure,

25



--------------------------------------------------------------------------------

 

infringement or misappropriation of any Seller Owned Intellectual Property by
any third party.  Seller has taken all necessary steps to maintain and preserve
its legal rights and ownership interests in all of its Seller Owned Intellectual
Property.  The consummation of the Transactions will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other Person in respect of, the Buyer's right to own, use or
hold for use any Seller Intellectual Property as owned, used or held for use in
the conduct of the Business as currently conducted.

(b)Section 4.13(b) of the Disclosure Schedule lists: (i) all Seller Owned
Intellectual Property, including all patents and patent applications, and
registrations and applications for trademarks, copyrights, and domain names and
the jurisdictions in which it has been issued or registered or in which any
application for such issuance and registration has been filed, or in which any
other filing or recordation has been made; and (ii) all actions that are
required to be taken by Seller within 120 days after the Closing Date with
respect to such Intellectual Property Rights in order to avoid prejudice to,
impairment or abandonment of such Intellectual Property Rights.

(c)Seller has secured from any consultants, advisors, employees, independent
contractors and other persons that independently or jointly contributed to or
participated in the conception, reduction to practice, customization, creation
or development of any material Seller Owned Intellectual Property for or on
behalf of Seller or the Business (each an “Author”), unencumbered and
unrestricted exclusive ownership of, all of the Authors’ Intellectual Property
Rights in such contribution that Seller did not already own by operation of Law,
and has obtained the waiver of all non-assignable rights.

(d)To Seller’s knowledge, there is no unauthorized use, unauthorized disclosure,
infringement or misappropriation of any Seller Owned Intellectual Property by
any third party.  Seller has not brought any Action for infringement or
misappropriation of any Intellectual Property Right.  Seller is not infringing,
misappropriating or violating, or has never infringed, misappropriated or
violated, the Intellectual Property Rights of any third party.  Seller has not
been implicated in any Action or received any formal communication alleging that
Seller has violated or, by conducting its business as currently conducted or as
proposed to be conducted, would violate any of the patents, trademarks, service
marks, trade names, copyrights, trade secrets or other proprietary rights or
processes of any other Person or entity.

4.14.Environmental Matters.  Seller holds, and is in compliance in all material
respects with, all Environmental Permits that are material to the conduct of the
Business.  Seller is otherwise in compliance in all material respects with
applicable Environmental Laws.  Seller has never received any formal
communication from any Governmental Entity or any other Person that Seller is
subject to any pending or threatened Action (a) based upon any provision of any
Environmental Law and arising out of any act or omission of Seller or any of its
employees, agents or representatives or (b) arising out of the ownership, use,
possession, control or operation by Seller of any facility, site, area or
property from which there was an Environmental Release of any Hazardous
Substance.

4.15.Taxes.  Seller and each Equityholder has: (a) timely filed or caused to be
timely filed all Tax Returns required to be filed with respect to the Business
or the Purchased Assets and such Tax Returns are true, accurate and complete in
all material respects and were prepared in compliance with applicable Law; (b)
timely paid and discharged in full all Taxes required to be paid or discharged
with respect to the Business or the Purchased Assets (whether or not shown as
due on any Tax Return); (c) withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, customer, member or other party
with respect to the Business or the Purchased Assets, and complied in all
material respects with all information reporting and withholding provisions of
applicable Law with respect to the Business or the Purchased Assets; and (d)
paid in full all sales Taxes pertaining to the Business and the Purchased
Assets.  No deficiencies for any Tax have been threatened, claimed, proposed or
assessed in writing, or, to the knowledge of Seller,

26



--------------------------------------------------------------------------------

 

otherwise threatened, claimed, proposed or assessed against Seller or
Equityholder with respect to the Business or the Purchased Assets.  No Tax
Return or Liability for Tax relating to the Business or the Purchased Assets is
or is expected to be under audit, examination, dispute or claim by the IRS or
any other Tax Authority and any such past audit, examination, dispute or claim,
(if any) has been completed and fully resolved and all Taxes determined by such
audit, examination, dispute or claim to be due have been paid in full to the
applicable Tax Authorities.  There are no outstanding written requests,
agreements, consents or waivers of any statute of limitations with respect to,
or any extension of a period for the assessment of any Tax or deficiency with
respect to the Business or the Purchased Assets.  There are no Liens for Taxes
upon any of the Purchased Assets, except Liens for current Taxes not yet
due.  Seller has made available true, correct and complete copies of all
federal, state and foreign income Tax Returns, examination reports, and
statements of deficiencies assessed against or agreed to with respect to the
Business or the Purchased Assets filed or received during the past six
years.  No written claim, or, to the knowledge of Seller, other claim has ever
been made by any Governmental Entity in a jurisdiction where Seller (or an
Equityholder, as applicable) does not file Tax Returns that Seller (or an
Equityholder, as applicable) is or may be subject to taxation by that
jurisdiction with respect to the Business or the Purchased Assets.  Seller is
not a party to any Tax allocation or sharing or indemnity or similar agreement
with respect to the Business or the Purchased Assets.  

4.16.Material Contracts.

(a)Section 4.16(a) of the Disclosure Schedule sets forth, by reference to the
applicable subsection of this Section 4.16(a), all of the following Contracts to
which Seller is a party (each, a “Material Contract”):

(i)any Contract for the purchase, sale, lease or license of property, materials,
supplies, equipment, services, software, intellectual property or other assets
committing Seller or the other party to such Contract to pay more than the
Contract Materiality Threshold;

(ii)any Contract pursuant to which rights of any third party are triggered or
become exercisable, or under which any other consequence, result or effect
arises, in connection with or as a result of the execution of this Agreement or
the consummation of the Transactions, either alone or in combination with any
other event;

(iii)any trust indenture, mortgage, promissory note, loan agreement or other
Contract for the lending or borrowing of money, or any leasing transaction of
the type required to be capitalized in accordance with Seller’s Accounting
Principles and any Contract of guarantee, support, indemnification, assumption
or endorsement of, or any similar commitment with respect to, the Indebtedness
of any other Person;

(iv)any Contract with any Significant Supplier or Significant Customer;

(v)any Contracts that require Seller to purchase or sell a stated portion of the
requirements or outputs of the Business or that contain “take or pay”
provisions;

(vi)any Contract that provides any customer of the Seller or the Business with
pricing, discounts or benefits that change based on the pricing, discounts or
benefits offered to other customers of the Seller or the Business, including,
without limitation, contracts containing what are generally referred to as “most
favored nation” provisions;

(vii)any Contract concerning confidentiality or non-solicitation;

27



--------------------------------------------------------------------------------

 

(viii)any Contract granting exclusive territory, sales, distribution, marketing
or other exclusive rights, rights of refusal, rights of first negotiation or
similar rights and/or terms to any Person;

(ix)any joint venture and/or partnership agreements, and any and all other
Contracts providing for the sharing of revenue, profits or expenses;

(x)any Contracts between the Seller and any Governmental Entity;

(xi)any agreement containing any support, maintenance or service obligation or
cost on the part of Seller, other than Contracts that do not commit Seller to
pay more than the Contract Materiality Threshold;

(xii)any Contracts relating to the membership of, or participation by, Seller
in, or the affiliation of Seller with, any industry standards group or
association;

(xiii)any other Contract or obligation not listed in clauses (i) through (xii)
of this Section 4.16(a) that individually had or has a value or payment
obligation in excess of the Contract Materiality Threshold or is otherwise
material to Seller or the Business as presently conducted; provided, however,
that the foregoing shall not include any customary vendor or supplier credit
applications or related terms and conditions.

(b)To Seller’s knowledge, none of the Contracts limit or purport to limit the
freedom of Seller or any of its Affiliates to engage or participate, or compete
with any other Person, in any line of business, market or geographic area, or to
make use of any Intellectual Property Rights, or any Contract otherwise
materially limiting the right of Seller or any of its Affiliates to sell,
distribute or manufacture any products or services or to purchase or otherwise
obtain any products or services.

(c)All Material Contracts are in written form.  Seller has performed, in all
material respects, all of the obligations required to be performed by it prior
to the date hereof and is not, to Seller’s knowledge, alleged to be in default
in respect of, any Material Contract.  Each of the Material Contracts is in full
force and effect, subject only to the General Enforceability Exclusions.  There
exists no default or event of default or event, occurrence, condition or act,
with respect to Seller or, to Seller’s knowledge, with respect to any other
contracting party, which, with the giving of notice, the lapse of time or the
happening of any other event or condition, would reasonably be expected to:
(i) become a default or event of default under any Material Contract; or
(ii) give any third party: (A) the right to declare a default or exercise any
remedy under any Material Contract; (B) the right to a rebate, chargeback,
refund, credit, penalty or change in delivery schedule under any Material
Contract; (C) the right to accelerate the maturity or performance of any
obligation of Seller under any Material Contract; or (D) the right to cancel,
terminate or modify any Material Contract.  Since January 1, 2014, Seller has
not received or given any formal communication regarding any actual or possible
violation or breach of, default under, or intention to cancel or modify any
Material Contract.  Seller has no Liability for renegotiation of any Contract
with any Governmental Entity or any other Person.  Seller has made available
complete and correct copies of all Material Contracts.

4.17.Customers; Suppliers.  

(a)Seller has no outstanding material dispute concerning its products and/or
services with any customer that, in the 12-month period ended on January 31,
2019, was one of the 10 largest sources of revenues for the Business, based on
amounts paid or payable (each, a “Significant Customer”), and, to Seller’s
knowledge, no Significant Customer has any material dissatisfaction with its
relationship with Seller.  Each Significant Customer is listed on Section
4.17(a)(1) of the Disclosure Schedule.  Except as

28



--------------------------------------------------------------------------------

 

described on Section 4.17(a)(2) of the Disclosure Schedule, Seller has not
received any written communication, or, to the knowledge of Seller, other
communication from any Significant Customer that such Person intends to cease
conducting business with Seller in the foreseeable future or after the Closing,
or that such Person intends to terminate or materially modify its pricing,
payment terms, volume or existing relationship with Seller, and Seller has not
provided, or does not intend or expect to provide, any notice of like effect to
any Significant Customer.

(b)Seller has no outstanding dispute concerning products and/or services
provided by any supplier or vendor who, in the 12-month period ended on January
31, 2019, was one of the 10 largest suppliers of products and/or services to the
Business, based on amounts paid or payable (each, a “Significant Supplier”),
and, to Seller’s knowledge, no Significant Supplier has any material
dissatisfaction with its relationship with Seller.  Each Significant Supplier is
listed on Section 4.17(b)(1) of the Disclosure Schedule.  Except as described on
Section 4.17(b)(2) of the Disclosure Schedule, Seller has not received any
written communication, or, to the knowledge of Seller, other communication from
any Significant Supplier that such Person intends to cease conducting business
with Seller in the foreseeable future or after the Closing, or that such Person
intends to terminate or materially modify existing Contracts with Seller or
otherwise decrease its commercial relationship with Seller.  Seller has access,
on commercially reasonable terms, to all products and services reasonably
necessary to carry on its business as currently conducted and as proposed to be
conducted, to Seller’s knowledge, there is no reason (other than as a result of
Buyer’s purchase of the Business as contemplated by this Agreement) why Seller
will not continue to have such access on commercially reasonable terms for the
foreseeable future.

(c)Except as described in Section 4.17(c) of the Disclosure Schedule, Seller has
no partnership, joint venture, agency, franchise or other relationship with any
customer or supplier, other than the relationship of independent contractors.

4.18.Insurance.  Seller maintains insurance policies reasonably appropriate for
its business and operations, including all legally required workers’
compensation insurance and casualty, fire and general liability
insurance.  Seller is in material compliance with all insurance requirements
under its Contracts.  There is no claim pending under any of such policies or
bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or bonds.  All premiums due and payable under all
such policies and bonds have been timely paid, and Seller is otherwise in
material compliance with the terms of such policies and bonds.  All such
policies and bonds remain in full force and effect, and, to Seller’s knowledge,
there is no threatened termination of, or material premium increase with respect
to, any of such policies or bonds.

4.19.Brokers.  Except as set forth in Section 4.19 of the Disclosure Schedule,
no broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with this Agreement or the Transactions
based upon arrangements made by or on behalf of Seller or
Equityholder.  Following the Closing, Buyer shall not have any Liability based
upon arrangements made by or on behalf of Seller or Equityholder, either
directly or indirectly, to any such investment banker, broker, advisor, finder
or similar party as a result of this Agreement or the Transactions, or Seller’s
or Equityholder’s engagement of any such investment banker, broker, advisor,
finder or similar party prior to the Closing.

4.20.Warranties and Guaranties.  

(a)Except as set forth on Section 4.20(a)(1) of the Disclosure Schedule, Seller
has not made any express warranty or guaranty as to goods sold, or services
provided by, Seller (a “Warranty”), and there is no pending or, to Seller’s
knowledge, threatened claim alleging any breach of any Warranty.  Copies of all
Warranties are attached on Section  4.20(a)(2) of the Disclosure Schedule.  

29



--------------------------------------------------------------------------------

 

(b)Seller has no exposure to, or Liability under, any Warranty: (i) beyond that
which is typically assumed in the ordinary course of business by persons engaged
in businesses comparable in scope of the Business; or (ii) that would have a
Material Adverse Effect on Seller or the Business.  Adequate reserves for any
expense to be incurred by Seller as a result of any Warranty granted prior to
the Closing are reflected on the Estimated Balance Sheet Certificate.

4.21.Compliance with Laws.  Except as set forth in Section 4.21 of the
Disclosure Schedule, Seller complies, and has at all times since January 1, 2014
complied, in all material respects with all applicable Laws.  Seller has not
received any written notice, or, to the knowledge of Seller, other notice or
communication from any Governmental Entity at any time regarding any actual or
alleged failure of Seller or Equityholder (as it relates to the Business) to
comply with any applicable Law.  Neither Seller nor any retained representative
thereof has offered or given, and to Seller’s knowledge, no Person has offered
or given on its behalf, anything of value to, in violation of applicable Law:
(a) any official of a Governmental Entity, any political party or official
thereof or any candidate for political office; (b) any customer or member of any
Governmental Entity; or (c) any other Person, in any such case while knowing or
having reason to know that all or a portion of such money or thing of value may
be offered, given or promised, directly or indirectly, to any customer or member
of any Governmental Entity or any candidate for political office for the purpose
of the following: (i) influencing any action or decision of such Person in such
Person’s official capacity, including a decision to fail to perform such
Person’s official function; (ii) inducing such Person to use such Person’s
influence with any Governmental Entity to affect or influence any act or
decision of such Governmental Entity to assist Seller or Equityholder in
obtaining or retaining business for, with, or directing business to, any Person;
or (iii) where such payment would constitute a bribe, kickback or illegal or
improper payment to assist Seller or Equityholder in obtaining or retaining
business for, with, or directing business to, any Person, except for an
immaterial political contribution (in an amount which was less than $1,000) by a
political action committee which was fully disclosed to the appropriate
Governmental Entity (without any resulting fine or penalty to Seller).

4.22.Books and Records.  Seller has made available correct and complete copies
of: (a) all documents identified on the Disclosure Schedule; (b) the
Organizational Documents, each as currently in effect; (c) the minute books
containing records of all proceedings, consents, actions and meetings of
Seller’s board of managers, committees of Seller’s board of managers and the
Equityholder that occurred since the inception of Seller; (d) the stock ledger,
journal and other records reflecting all capital stock issuances and transfers
and all equity interests and equity-linked interests in Seller; and (e) all
Permits, orders and consents that are material to the operation of the Business,
and all applications for such Permits, orders and consents.  

4.23.Related Party Transactions.  

(a)Except as set forth in Section 4.23(a)(1) of the Disclosure Schedule there
are no Contracts between Seller, on the one hand, and any of its managers,
officers, directors, employees, Affiliates, Equityholder or other security
holders, or any relative or spouse of any such person (each, a “Related Party”),
on the other hand.  Each employee, consultant or contractor of Seller who is a
relative or spouse of any officer, director or manager of Seller or any of its
Affiliates or Equityholder is listed on Section 4.23(a)(2) of the Disclosure
Schedule.  

(b)To Seller’s knowledge, no Related Party has any direct or indirect ownership
interest in or relationship with: (i) any Person with which Seller has a
material business relationship (other than the Commercial Leases); or (ii) any
Person that competes with Seller (other than solely by virtue of such Person’s
ownership of less than 1% of the outstanding stock of publicly traded companies
that compete with Seller).

30



--------------------------------------------------------------------------------

 

4.24.Restrictions on Business Activities.  To Seller’s knowledge, there is no
Contract pursuant to which Seller is, or pursuant to which, immediately
following the Closing any Purchased Asset will be, subject to any restrictions
or purported restrictions on selling, licensing or otherwise distributing any of
its products or on providing services to customers or potential customers or any
class of customers, in any geographic area, during any period of time or in any
segment of any market.

4.25.Solvency.  Immediately after giving effect to the Transactions, Seller
shall be solvent and shall: (a) be able to pay its debts as they become due; (b)
own property that has a fair saleable value greater than the amounts required to
pay its debts (including a reasonable estimate of the amount of all contingent
Liabilities); and (c) have adequate capital to carry on its business.  No
transfer of property is being made and no obligation is being incurred in
connection with the Transactions with the intent to hinder, delay or defraud
either present or future creditors of Seller or Equityholder. In connection with
the Transactions, Seller has not incurred, or does not plan to incur, debts
beyond its ability to pay as they become absolute and matured.

4.26.No Other Representations or Warranties.  Except for the representations and
warranties expressly set forth in this ARTICLE IV and ARTICLE V, no Seller
Entity, Equityholder or any other Person makes any other express or implied
representation or warranty on behalf of any Seller Entity or Equityholder,
including whether about the Purchased Assets or the Business; provided, however,
nothing contained in this Section 4.26 shall in any way limit or prevent Buyer
from seeking recovery for Indemnifiable Damages based on Seller’s or
Equityholder’s fraud or intentional misrepresentation, whether committed in
connection with this Agreement or otherwise.

ARTICLE V
Representations And Warranties Of the EQUITYHOLDER

Each Equityholder represents and warrants to Buyer, jointly and severally,
except as set forth in the Disclosure Schedules, as of the date of this
Agreement, that:

5.1.Authorization.  Equityholder has all requisite power and authority to enter
into this Agreement and each Ancillary Transaction Document to which
Equityholder is a party, and to perform its obligations hereunder and
thereunder.  The execution and delivery of this Agreement and each Ancillary
Transaction Document to which Equityholder is a party by Equityholder and the
consummation by Equityholder of the Transactions have been duly authorized by
all necessary action, if any, on the part of Equityholder.  This Agreement and
each Ancillary Transaction Document to which Equityholder is a party has been
duly executed and delivered by Equityholder and constitutes a valid and binding
obligation of Equityholder, and, assuming due authorization, execution and
delivery by Buyer, enforceable against Equityholder in accordance with its
terms, subject to the General Enforceability Exclusions.

5.2.Non-Contravention.  

(a)No Conflict.  The execution and delivery by Equityholder of this Agreement
and the Ancillary Transaction Documents to which Equityholder is a party do not,
and the consummation of the Transactions does not, and the Equityholder’s
performance of its obligations under this Agreement and the Ancillary
Transaction Documents to which Equityholder is a party will not: (i) result in
the creation of any Lien on any of Equityholder’s capital stock or other equity
or equity-linked interests of Seller; or (ii) conflict with or violate the
Organizational Documents, if any, of Equityholder, or conflict with or result in
any violation of or default under (with or without notice or lapse of time, or
both), or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any benefit under, or require any consent, approval or
waiver from any Person pursuant to: (A) any Contract to which Equityholder is a
party

31



--------------------------------------------------------------------------------

 

or by which Equityholder or any of Equityholder’s capital stock or other equity
or equity-linked interests of Seller is bound or affected; or (B) any applicable
Law.

(b)Required Consents.  Except for consents or approvals obtained prior to the
date of this Agreement, no consent, approval, order, authorization, release or
waiver of, or registration, declaration or filing with, any Governmental Entity
or other Person is necessary or required to be made or obtained by Equityholder
to enable Equityholder to lawfully execute and deliver, enter into, and perform
its obligations under this Agreement and each of the Ancillary Transaction
Documents to which Equityholder is a party.

5.3.Litigation.  There is no Action pending against Equityholder that relates in
any way to this Agreement, any Ancillary Transaction Document to which
Equityholder is a party, or the Transactions.  To the knowledge of Equityholder:
(a) no such Action has been threatened; and (b) there is no reasonable basis for
any such Action.

5.4.No Brokers.  Except as set forth in Section 4.19 of the Disclosure Schedule,
Equityholder is not obligated for the payment of any fees or expenses of any
investment banker, broker, advisor, finder or similar party in connection with
the origin, negotiation or execution of this Agreement or in connection with the
Transactions.  Following the Closing, none of Buyer, or any of its respective
Affiliates shall have any Liability based upon arrangements made by or on behalf
of any Seller Entity or Equityholder, either directly or indirectly, to any such
investment banker, broker, advisor, finder or similar party as a result of this
Agreement or the Transactions or the engagement of any such investment banker,
broker, advisor, finder or similar party prior to the Closing.

5.5.Taxes.  Equityholder has had an opportunity to review with its own advisors
the Tax consequences of the Transactions.  Equityholder understands that it must
rely solely on its advisors and not on any statements or representations made by
Buyer, Seller or any of their respective agents or
representatives.  Equityholder understands that Equityholder (and not Buyer, or
Seller or any other Person) shall be responsible for any Tax Liability for
Equityholder that may arise as a result of the Transactions.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER

As an inducement to Seller to enter into this Agreement, Buyer hereby represents
and warrants, solely to Seller, as follows:

6.1.Organization and Authority of Buyer; Enforceability.  Buyer is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its formation.  Buyer has full entity power and authority to
enter into this Agreement and the documents to be delivered hereunder, to carry
out its obligations hereunder and to consummate the Transactions.  The
execution, delivery and performance by Buyer of this Agreement and the documents
to be delivered hereunder and the consummation of the Transactions have been
duly authorized by all requisite actions on the part of Buyer.  This Agreement
and the documents to be delivered hereunder have been duly executed and
delivered by Buyer, and (assuming due authorization, execution and delivery by
Seller) this Agreement and the documents to be delivered hereunder constitute
legal, valid and binding obligations of Buyer enforceable against Buyer in
accordance with their respective terms.

6.2.Non-Contravention. The execution, delivery and performance by Buyer of this
Agreement and the documents to be delivered hereunder, and the consummation of
the Transactions, do not and will not: (a) violate or conflict with the
certificate of incorporation, by-laws or other Organizational Documents of
Buyer; or (b) violate or conflict with any judgment, order, decree, statute,
Law, ordinance, rule or regulation applicable to Buyer.  No consent, approval,
waiver or authorization is required to be

32



--------------------------------------------------------------------------------

 

obtained by Buyer from any Person or entity (including any Governmental Entity)
in connection with the execution, delivery and performance by Buyer of this
Agreement and the consummation of the Transactions.

6.3.Legal Proceedings. There is no Action of any nature pending, threatened in
writing or, to Buyer’s knowledge, otherwise threatened against or by Buyer that
challenges or seeks to prevent, enjoin or otherwise delay the Transactions.

6.4.No Reliance.  Buyer acknowledges that it has conducted to its satisfaction,
its own independent investigation of the Business and the condition and
operations of Seller, including with respect to the Purchased Assets and, in
making its determination to proceed with the Transactions, Buyer has relied on
the results of its own independent investigation and the representations,
warranties, covenants and other agreements of the Seller and Equityholder set
forth in this Agreement and the Ancillary Transaction Documents. Notwithstanding
anything in this Agreement to the contrary, Buyer expressly acknowledges that it
has not relied, is not relying and will not rely upon any representations and
warranties other than those made by Seller or the Equityholder, as applicable,
in ARTICLE IV or ARTICLE V, respectively; provided, however, nothing contained
in this Section 6.4 shall in any way limit or prevent Buyer from seeking
recovery for Indemnifiable Damages based on Seller’s or Equityholder’s fraud or
intentional misrepresentation, whether committed in connection with this
Agreement or otherwise.  Notwithstanding anything in this Agreement to the
contrary, Buyer has not relied, is not relying and will not rely on I-9 records
of Seller and Buyer shall prepare its own I-9 forms with respect to each
Transferred Employee it hires.

ARTICLE VII
covenants

7.1.Further Action; Reasonable Best Efforts.  Upon the terms and subject to the
conditions of this Agreement, each Party shall use its reasonable best efforts
to take, or cause to be taken, all appropriate action, and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws to
consummate and make effective the Transactions, including executing and
delivering such additional documents, instruments, conveyances and assurances,
and  using its reasonable best efforts to obtain all Permits, consents,
approvals, authorizations, qualifications and orders of Governmental Entities
and parties to Contracts with Seller as are necessary for the consummation of
the Transactions.  In case, at any time after the Closing Date, any further
action is necessary or desirable to carry out the purposes of this Agreement,
the Parties shall use their respective reasonable best efforts to take all such
action.

7.2.Closing Inventory Count.  No later than five Business Days following the
Closing Date, Seller shall perform and deliver to Buyer a full physical
inventory count of any inventory of the Business as of Closing Effective Time
that specifically identifies, with respect to each item of inventory, the name,
quantity, cost and extended value thereof.

7.3.Access and Cooperation.  In the event that Buyer is required by applicable
Law or regulations promulgated by the Security and Exchange Commission to obtain
audited financial statements of the Seller within six months following the
Closing Effective Time, Seller shall (a) reimburse Buyer for its costs actually
incurred in connection with obtaining such audited financial statements in an
amount not to exceed $50,000; (b) provide reasonable cooperation, at, subject to
clause (a) of this Section 7.3, Buyer’s cost in the preparation by Buyer of such
audited financial statements; and (c) provide reasonable access during normal
business hours to Buyer and its professional advisors to make copies and
inspections of any documentation related to the preparation of such audited
financial statements as may be reasonably requested.

33



--------------------------------------------------------------------------------

 

7.4.Public Announcements.  Neither Seller nor Equityholder shall, and Seller and
each Equityholder shall cause their respective agents and representatives not
to, prior to Buyer’s public announcement, if any, of this Agreement and the
Transactions, directly or indirectly, issue any press release or other public
statement relating to the terms of this Agreement or the Transactions or use
Buyer’s name or the name of any Affiliate of Buyer or refer to Buyer or any
Affiliate of Buyer directly or indirectly in connection with Buyer’s
relationship or the relationship of any Affiliate of Buyer with Seller or the
Business in any media interview, advertisement, news release, press release or
professional or trade publication, or in any print media, whether or not in
response to an inquiry, without the prior written approval of Buyer, unless
required by Law (in which event a satisfactory opinion of counsel to that effect
shall be first delivered to Buyer prior to any such disclosure) and except as
reasonably necessary for Seller to obtain the consents and approvals of third
parties contemplated by this Agreement.  In the event Buyer makes any public
announcement with respect to this Agreement or the Transactions, neither Seller
nor Equityholder shall, and each such Party shall cause its respective
Affiliates, agents and representatives not to, issue any press release or other
public statement relating to the terms of this Agreement or the Transactions
that differs in any material respect from any such public announcement made by
Buyer or any of its Affiliates.  Notwithstanding anything to the contrary in
this Agreement, nothing in this Agreement shall prohibit or otherwise restrict
or limit any communication between Buyer, on the one hand, and any of its
Affiliates, on the other hand, and Buyer and its Affiliates shall be free to
make customary disclosures to their respective Affiliates relating to the terms
of this Agreement and/or the Transactions.

7.5.Tax Matters.

(a)Cooperation on Tax Matters. Each Party shall cooperate fully, as and to the
extent reasonably requested by the other Parties, in connection with the filing
of Tax Returns and any audit, litigation or other proceeding with respect to
Taxes.  Such cooperation shall include the retention and (upon any other Party’s
request) the provision of records and information which are reasonably necessary
to any such audit, litigation or other proceeding and being available on a
mutually convenient basis to provide additional information and explanation of
any matters provided hereunder.  Each Party shall retain all books and records
with respect to Tax matters pertinent to the income or operations of the
Business or the ownership of the Purchased Assets relating to any Taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (including extensions) of the respective Taxable periods, and abide
by all record retention agreements entered into with any Tax Authority.  

(b)Property Taxes.  All Property Taxes for a Tax period which includes (but does
not end on) the Closing Date shall be apportioned between Seller, on the one
hand, and Buyer, on the other hand, based on the number of days of such Tax
period included in the Pre-Closing Tax Period and the number of days of such Tax
period included in the Post-Closing Tax Period. Seller shall be liable for the
proportionate amount of such Property Taxes that is attributable to the
Pre-Closing Tax Period, and Buyer shall be liable for the proportionate amount
of such Property Taxes that is attributable to the Post-Closing Tax Period.  

(c)Transfer Taxes.  All transfer, documentary, sales, use, stamp, registration
and other similar Taxes and fees (collectively, “Transfer Taxes”) incurred in
connection with the Transactions shall be borne in equal proportions by Seller
and Buyer. Seller will file all necessary Tax Returns and other documentation
with respect to all such Transfer Taxes, and, if required by applicable Law,
Buyer will, and will cause its Affiliates to, join in the execution of any such
Tax Returns and other documentation; provided, however, that Buyer shall be
given the opportunity to review and comment on any such Tax Return or other
documentation before joining in the execution thereof.

7.6.Bulk Sales Laws.  The Parties hereby waive compliance with the provisions of
any bulk sales, bulk transfer or similar laws of any jurisdiction that may
otherwise be applicable with respect to the

34



--------------------------------------------------------------------------------

 

sale of any or all of the Purchased Assets to Buyer.  Seller agrees to indemnify
and hold Buyer harmless against any and all Indemnifiable Damages incurred or
suffered by any Indemnified Person as a result of any failure to comply with any
such “bulk sales,” “bulk transfer” or similar Laws.

7.7.Non-Assignable Contracts.  “Non-Assignable Contracts” means a Contract
included in the Assumed Contracts that requires third party consent for
assignment that has not been obtained by Seller as of the Closing.  Seller
shall, during the remaining term of each Non-Assignable Contract, use
commercially reasonable efforts to: (a) obtain the consent of the applicable
third party; (b) make the benefit of each such Non-Assignable Contracts
available to Buyer following the Closing; and (c) enforce following the Closing,
at the request of Buyer and at the expense and for the account of Buyer, any
right of Seller arising from such Non-Assignable Contracts against the other
party or parties thereto (including the right to elect or terminate any such
Non-Assignable Contract in accordance with the terms thereof).  Seller will not
take any action or suffer any omission with the intention (or that would be
reasonably expected) to limit or restrict or terminate the benefits to Buyer
under any such Non-Assignable Contract.  With respect to any such Non-Assignable
Contract as to which the necessary approval or consent for the assignment or
transfer to Buyer is obtained following the Closing, Seller shall transfer such
Non-Assignable Contract to Buyer by execution and delivery of an instrument of
conveyance reasonably satisfactory to Buyer and Seller within three Business
Days following receipt of such approval or consent.

7.8.Misdirected Payments.  If Seller or Equityholder receives any payment after
the Closing arising out of or relating to the Purchased Assets, Seller agrees to
promptly remit such funds to Buyer. If Buyer or its Affiliates receive any
payment after the Closing arising out of or relating to the Excluded Assets,
Buyer agrees to promptly remit such funds to Seller.

7.9.Employees.  Buyer may offer “at will” employment to such employees of Seller
as Buyer may choose in its discretion (those employees of Seller hired by Buyer
effective immediately following the Closing being the “Hired
Employees”).  Seller shall be responsible for compliance with COBRA, including
the provision of continuation coverage with respect to all employees of Seller
and their qualified beneficiaries for whom a qualifying event occurs at or prior
to the Closing, and all current and former employees of Seller and its
Affiliates and their qualified beneficiaries, who are not hired by Buyer or
their qualified beneficiaries, for whom a qualifying event occurs at any
time.  Notwithstanding the foregoing, nothing in this Section 7.9 shall prohibit
Seller from terminating such continuation coverage as permitted by Code Section
4980B(f)(2)(B)(ii) if Seller ceases to provide any group health plan to any
covered employee or dependent. Buyer shall be responsible for compliance with
COBRA in accordance with Treasury Regulations Section 54.4980B-9, including, but
not limited to, the provision of continuation coverage with respect to Hired
Employees for whom a qualifying event occurs after the Closing.  The terms
“continuation coverage,” “qualified beneficiaries,” and “qualifying event” are
used herein with the meanings ascribed to them in COBRA.  Except as specifically
provided herein, any and all Liabilities relating to or arising out of the
employment, or cessation of employment, of any employee of Seller on or prior to
the close of business on the Closing Date, and related to employment of any such
Person by Seller, shall be the sole responsibility of the Seller, including
wages earned through the Closing Date, any entitlement to payment for accrued
but unused vacation as of the Closing Date, severance, and other remuneration or
employee benefits. To the extent that Hired Employees are covered by employee
benefit plans of Buyer or its Affiliates, Buyer shall or shall cause its
Affiliates to waive participant eligibility and waiting periods for all such
Hired Employees to the extent satisfied under the comparable Seller Plan as of
the Closing Date.

7.10.Certain Tax Matters.  Except as otherwise provided in this Agreement,
Seller and each Equityholder, as applicable, shall pay in a timely manner all
Taxes resulting from or payable in connection with the sale of the Purchased
Assets pursuant to this Agreement, regardless of the Person on whom such

35



--------------------------------------------------------------------------------

 

Taxes are imposed by applicable Law.  For the avoidance of doubt, this Section
7.10 shall not apply to Transfer Taxes, which are addressed in Section 7.5(c).

7.11.Payment of Other Excluded Liabilities.  In addition to payment of Taxes
pursuant to Section 7.5, Seller shall pay, or make adequate provision for the
payment, in full all of the Excluded Liabilities and other Liabilities and other
obligations of Seller under this Agreement.

7.12.Distributions of Proceeds.  Seller shall not make any distribution of
proceeds paid or payable under this Agreement (whether in liquidation or
otherwise) in violation of applicable Law.

7.13.Release.  In consideration for the agreements and covenants of Buyer set
forth in this Agreement, as of and following the Closing Date, Seller and each
Equityholder (collectively in the singular, each a “Releasing Party” and in the
plural, the “Releasing Parties”) hereby knowingly, voluntarily and
unconditionally releases, forever discharges, and covenants not to sue Buyer and
its predecessors, successors, parents, Subsidiaries and other Affiliates, and
any of their respective current and former officers, directors, employees,
agents, or representatives from and for any and all claims, causes of action,
demands, suits, debts, obligations, liabilities, damages, losses, costs, and
expenses (including attorneys’ fees) of every kind or nature whatsoever, known
or unknown, actual or potential, suspected or unsuspected, fixed or contingent,
a Releasing Party has or may have, now or in the future, arising out of,
relating to, or resulting from any act of commission or omission, errors,
negligence, strict liability, breach of contract, tort, violations of Law,
matter or cause whatsoever from the beginning of time to the Closing Date
(collectively, the “Released Claims”); provided, however, that such release will
not cover any claims against Buyer arising after the Closing Date under this
Agreement, or any Ancillary Transaction Document (including any Employee Offer
Letter).

7.14.Change of Name.  On or before the day that is 30 days following the Closing
Date, each Seller Entity shall make all necessary filings in order to remove any
transferred trademarks or tradenames from its corporate name and cease marketing
or operating under such Seller Entity’s corporate name as it existed as of the
Closing Date, and thereafter not use any such name or derivation thereof.

7.15.Voluntary Disclosure Procedures; Certain Tax Returns.  Seller shall have
the right, but not the obligation, within 90 days following the Closing to
initiate voluntary disclosure or similar procedures as available in the states
of South Carolina and Tennessee (the “Identified States”) solely with respect to
the liabilities of Seller and/or the Business for sales, use or other similar
transfer Taxes in those states for Pre-Closing Tax Periods to the extent that
they remain open under the applicable statutes of limitation.  Seller shall have
full authority and discretion to conduct those voluntary disclosures in the
manner Seller deems appropriate and to settle, at its sole cost and expense, any
related Tax claims as may result from such procedures; provided, however, that
Seller may not take any action that could materially adversely affect Buyer, the
Business or the Purchased Assets (unless Seller indemnifies Buyer for such
materially adverse effect) without Buyer’s prior written consent (not to be
unreasonably withheld, conditioned or delayed).  Seller shall have full
responsibility for the timely payment of any Taxes that result from the
resolution of those Tax claims and shall provide written notice of any such
resolution to Buyer within 10 days of such resolution and will indemnify, defend
and hold Buyer harmless from the same in accordance with Section 8.1(a).  Buyer
agrees to provide, or cause its Affiliates to provide, Seller with reasonable
access to all Tax records of the Business acquired in connection with the
Transactions contemplated in this Agreement, as may be necessary to Seller in
connection with the disclosure procedures contemplated in this Section
7.15.  Buyer shall not, and shall cause its Affiliates to not, within the first
90 days following the Closing, (x) initiate any voluntary disclosure or (y)
otherwise initiate any other communication with any Governmental Entity with
respect to the liabilities of Seller and/or the Business for sales, use or other
similar transfer Taxes in any of the Identified States for Tax periods (or
portions thereof) ending on or prior to the Closing Date, in each case unless
required by applicable Law.  Subject to

36



--------------------------------------------------------------------------------

 

the foregoing provisions of this Section 7.15, Buyer shall be entitled to
participate, at its own expense, in any of the proceedings described in this
Section 7.15. Seller agrees to provide drafts of any applications, filings,
communications, agreements or other Tax Returns with respect to any matter
subject to this Section 7.15 to the Buyer for its review and comment at least
ten days prior to filing or sending. Nothing in this Section 7.15 shall require
Buyer to take any position on a Tax Return that is contrary to the requirements
of applicable Law or GAAP or preclude Buyer from collecting and remitting sales
Tax in any Identified State.  To the extent that the provisions of this Section
7.15 conflict with any other provision of this Agreement, this Section 7.15
shall control; provided, however, nothing set forth herein shall in anyway limit
or modify Seller and the Equityholder’s obligations to indemnify, defend and
hold harmless Buyer for any Pre-Closing Taxes or other Excluded Liabilities in
accordance with Section 8.1(a).

ARTICLE VIII
INDEMNIFICATION

8.1.Indemnification.

(a)Subject to the limitations and exceptions set forth in this ARTICLE VIII,
each Seller Entity and each Equityholder (each, in such capacity and as
applicable, the “Seller Indemnifying Person”), jointly and severally, agree to
indemnify and hold harmless Buyer and its Affiliates, each of their respective
managers, directors, officers, agents, employees, representatives, successors
and assigns (each of the foregoing being referred to individually in such
capacity and as applicable as a “Buyer Indemnified Person” and collectively as
“Buyer Indemnified Persons”) from and against any and all losses, Liabilities,
damages, fees, settlement costs and expenses, including costs of investigation
and defense and reasonable fees and expenses of legal counsel, experts and other
professionals, but excluding punitive damages (except to the extent such
punitive damages are paid or payable to a third party) (collectively,
“Indemnifiable Damages”), whether or not due to a third-party claim, in each
case, directly or indirectly incurred, arising out of or resulting from or in
connection with:

(i)any breach of any representation or warranty made by Seller and the
Equityholder in ARTICLE IV or made by Seller or Equityholder in any Ancillary
Transaction Document to which Seller or any Equityholder is a party;

(ii)any breach of any representation or warranty made by Equityholder in ARTICLE
V;

(iii)any and all Indebtedness of Seller and Transaction Expenses;

(iv)any breach of or default of any of the covenants made by Seller or
Equityholder in this Agreement or in any Ancillary Transaction Document to which
Seller or Equityholder is a party;

(v)the Excluded Assets or the Excluded Liabilities;

(vi)events or circumstances occurring or existing with respect to the ownership,
operation and maintenance of the Business and the Purchased Assets on or prior
to the Closing Date, except the Assumed Liabilities;

(vii)any fraud, intentional misrepresentation or willful breach by or on the
part of Seller or Equityholder arising out of, resulting from or in connection
with this Agreement or in any Ancillary Transaction Document to which Seller or
Equityholder is a party;

37



--------------------------------------------------------------------------------

 

(viii)any claims or disputes arising between the Seller Entities or related to
allocation of any payments made by Buyer to the Seller between the Seller
Entities; and

(ix)any Pre-Closing Taxes.

(b)Subject to the limitations and exceptions set forth in this ARTICLE VIII,
including those contained in Section 8.2(c), Buyer (in such capacity, an
“Indemnifying Person”) agrees to indemnify and hold harmless each Seller Entity
and Equityholder and each of their respective managers, directors, officers,
agents, employees, representatives, successors and assigns (each of the
foregoing being referred to individually as a “Seller Indemnified Person” and
collectively as “Seller Indemnified Persons”) from and against any and all
Indemnifiable Damages, in each case, directly or indirectly incurred, arising
out of, resulting from or in connection with:

(i)any breach of any representation or warranty made by Buyer in ARTICLE IVI or
in any Ancillary Transaction Document;

(ii)any breach of or default of any of the covenants made by Buyer in this
Agreement or in any Ancillary Transaction Document; or

(iii)the Purchased Assets or the Assumed Liabilities.

(c)For purposes of calculating the amount of any Indemnifiable Damages under
this ARTICLE VIII, any materiality, Material Adverse Effect or other similar
qualifications in the representations and warranties contained in ARTICLE IV and
ARTICLE V shall be disregarded.

8.2.Recourse; Other Limitations.  

(a)The indemnification obligations of each Indemnifying Person under this
ARTICLE VIII and the set-off rights set forth in Section 2.7(f) shall constitute
the sole and exclusive rights, claims and remedies of all Indemnified Persons
with respect to the Transactions against such Indemnifying Person; provided,
however, that this ARTICLE VIII shall not limit or restrict an Indemnified
Person’s and its Affiliates’ rights to specific performance, injunctive relief
or any other equitable remedies for any breach or threatened breach of this
Agreement or any Ancillary Transaction Document to which an Indemnified Person
is a party, or any right or remedy arising by reason of any claim of fraud,
intentional misrepresentation or willful breach. Notwithstanding anything herein
to the contrary, neither Seller nor Equityholder shall have any liability to any
Buyer Indemnified Person for any Indemnifiable Damages (including any overtime
costs or increased compensation costs) arising out of or resulting from the
replacement of the Deficient Employees.

(b)Except for Indemnifiable Damages with respect to Special Matters or pursuant
to Section 8.1(a)(i) or Section 8.1(a)(ii) for breaches of Fundamental
Representations (which shall, in each case, be subject to Section 8.2(c)), the
Seller Indemnifying Persons’ aggregate Liability for Indemnifiable Damages shall
be limited to an aggregate amount equal to 15% of the sum of: (i) the Final Net
Purchase Price; plus (ii) the portion of the Earn-Out Consideration actually
earned pursuant to Section 2.7, if any.

(c)The Seller Indemnifying Persons’ aggregate maximum liability for any
Indemnifiable Damages for indemnification claims made for Special Matters (other
than Section 8.1(a)(vii)) and with respect to indemnification claims made
pursuant to Section 8.1(a)(i) or Section 8.1(a)(ii) for breaches of Fundamental
Representations, shall not exceed the sum of: (i) the Final Net Purchase Price;
plus (ii) the portion of the Earn-Out Consideration actually earned pursuant to
Section 2.7, if any. The aggregate maximum liability for any Indemnifiable
Damages for indemnification claims made under

38



--------------------------------------------------------------------------------

 

ARTICLE VIII (other than with respect to Section 8.1(a)(vii)) shall not exceed
the sum of: (i) the Final Net Purchase Price; plus (ii) the portion of the
Earn-Out Consideration actually earned pursuant to Section 2.7, if any;
provided, that notwithstanding anything to the contrary set forth herein,
Indemnifiable Damages for indemnification claims made pursuant to Section
8.1(a)(vii) shall be unlimited. The Buyer’s aggregate maximum liability for any
Indemnifiable Damages for indemnification claims made under Section 8.1(b) shall
not exceed the sum of: (i) the Final Net Purchase Price; plus (ii) the portion
of the Earn-Out Consideration actually earned pursuant to Section 2.7, if any.

(d)Other than with respect to indemnification claims pursuant to Section
8.1(a)(i) or Section 8.1(a)(ii) for a breach of any of the Fundamental
Representations, no claim for indemnification may be made by any Indemnified
Person pursuant to Section 8.1(a)(i), Section 8.1(a)(ii) or Section 8.1(b)(i)
unless and until the aggregate amount of the Indemnifiable Damages exceeds the
Basket Amount, at which point, subject to the limits set forth in this ARTICLE
VIII, Indemnified Persons may recover all Indemnifiable Damages, including the
Basket Amount.  No Indemnified Person shall be entitled to receive
indemnification more than once with respect to the same loss even if the state
of facts giving rise to such loss constitutes a breach of more than one
representation, warranty, covenant or agreement.

8.3.Period for Claims; Other Limitations.  The period during which claims for
Indemnifiable Damages may be made pursuant to Section 8.4 for the indemnity
obligations under this Agreement (the applicable period, the “Claims Period”)
shall commence at the Closing and terminate at 5:00 pm Pacific time on the first
Business Day occurring after the 18-month anniversary of the Closing Date (the
“Indemnification Period”); provided, however, that the Claims Period for claims
made: (a) pursuant to Section 8.1(a)(i) or Section 8.1(a)(ii) with respect to
the breach of a Fundamental Representation; and (b) pursuant to Section 8.1(b)
and (c) pursuant to Sections 8.1(a)(iii)-(ix) shall commence at the Closing and
shall survive for the respective statute of limitations plus 60 days (the
applicable time period specified in this proviso being the “Subsequent Claims
Period”).    

8.4.Claims.  On or before the last day of the Indemnification Period, an
Indemnified Person may deliver to an Indemnifying Person and, following the
expiration of the Indemnification Period, on or before the last day of the
Subsequent Claims Period, as applicable, an Indemnified Person may deliver to an
Indemnifying Person, a certificate signed by any officer of such Indemnified
Person (as updated or amended from time to time by such Indemnified Person in
good faith by delivering an updated or amended Officer’s Certificate to such
Indemnifying Person, an “Officer’s Certificate”): (a) stating that an
Indemnified Person has incurred, paid, reserved or accrued Indemnifiable
Damages, or is reasonably likely to incur, pay, reserve or accrue Indemnifiable
Damages (or that with respect to any Tax matters, that any Tax Authority may
reasonably raise such matter in audit of Buyer which could give rise to
Indemnifiable Damages); (b) stating the Indemnified Person’s reasonable, good
faith estimate of the amount of such Indemnifiable Damages (which, in the case
of Indemnifiable Damages not yet incurred, paid, reserved or accrued, may be the
maximum amount reasonably anticipated by Buyer to be incurred, paid, reserved or
accrued); and (c) specifying in reasonable detail (based upon the information
then possessed by the Indemnified Person) the individual items of such
Indemnifiable Damages included in the amount so stated and the nature of the
claim to which such Indemnifiable Damages are related and the principal facts,
to the extent then known by such Indemnified Person, giving rise to any such
claim for indemnification and the sections of this Agreement pursuant to which
such claim is being made.  Provided that the Officer’s Certificate is delivered
to an Indemnifying Person within the Indemnification Period or Subsequent Claims
Period, as applicable, no delay in providing such Officer’s Certificate shall
affect an Indemnified Person’s rights hereunder, unless (and then only to the
extent that) the applicable Indemnifying Person is materially prejudiced by such
delay.

8.5.Resolution of Objections to Claims.  

39



--------------------------------------------------------------------------------

 

(a)The Indemnifying Person shall have 30 days after receipt of an Officer’s
Certificate to object in good faith in writing to any claim or claims by the
Indemnified Person made in such Officer’s Certificate, and if no such written
objection is received by the Indemnified Person within such 30-day period, such
matter shall be deemed to be determined in favor of Buyer as set forth in, and
as may be qualified by, such Officer’s Certificate.  If the Indemnifying Person
objects in good faith and delivers written notice of such objection to such
Indemnified Person within such 30-day period, the Indemnified Person and the
Indemnifying Person shall attempt in good faith to resolve such objection within
the 45-day period commencing on the Indemnified Person’s receipt of such written
objection.  If the Indemnified Person and the Indemnifying Person shall so
agree, a memorandum setting forth such agreement shall be prepared and signed by
all such Parties, and, if the Indemnifying Person is a Seller Entity or the
Equityholder, the Parties shall execute and deliver written instructions to the
Escrow Agent directing the Escrow Agent to distribute an amount equal to the
agreed amount set forth in such memorandum.

(b)If no such agreement can be reached during such 45-day period, but in any
event upon the expiration of such 45-day period, the dispute shall be handled in
accordance with Section 9.7, Section 9.8 or SectionError! Reference source not
found., as applicable.

8.6.Third-Party Claims.

(a)In the event that any claim for which an Indemnifying Person would be liable
to an Indemnified Person hereunder is asserted against or sought to be collected
from such Indemnified Person by a third party (including any Tax audit, contest
or similar proceeding) (each, a “Third-Party Claim”), the Indemnified Person
shall notify in writing Seller of such Third-Party Claim within 30 days after
the Indemnified Person becomes aware of such Third-Party Claim (or within such
shorter period as may be required to permit the Indemnifying Person to respond
to any such Third-Party Claim), specifying the nature of and the specific basis
for such Third-Party Claim and a good faith estimate (to the extent practicable)
of the amount of all related Indemnifiable Damages; provided, however, that the
failure to so notify Seller will not relieve any Indemnifying Person from
Liability under this ARTICLE VIII unless (and then only to the extent that) it
has been prejudiced by such delay.

(b)The Indemnifying Person shall be entitled to assume and control the defense
of such Third-Party Claim at its expense and through counsel of its choice if
and only if the Indemnifying Person (i) provides to the Indemnified Person
written notice of the Indemnifying Person’s election to defend such Third-Party
Claim within 30 days of the receipt of such notice from the Indemnified Person
and (ii) provides to the Indemnified Person written acknowledgment that such
Third-Party Claim involves a matter for which the Indemnifying Person is
obligated to provide indemnification to the Indemnified Person pursuant to this
ARTICLE VIII; provided, however, that in the case of any Third-Party Claim with
respect to any Tax audit, contest or similar proceeding relating to both a
Pre-Closing Tax Period and a Post-Closing Tax Period, the Indemnifying Person
shall not be entitled to assume and control the defense of such Third-Party
Claim to the extent such Tax audit, contest or similar proceeding relates to a
Post-Closing Tax Period.  Notwithstanding anything herein to the contrary, the
Indemnifying Person shall not have the right to assume the defense of any such
Third-Party Claim (A) if such Third-Party Claim could result in criminal
liability of, or equitable remedies against, the Indemnified Person, or (B) if
the defendants in, or targets of any such Third-Party Claim include both the
Indemnifying Person and the Indemnified Person, and the Indemnified Person has
been advised by counsel that a conflict of interest likely exists between the
Indemnified Person and the Indemnifying Person (in which case the Indemnifying
Person will not have the right to assume the defense of the Third-Party Claim
against the Indemnified Person).

(c)If the Indemnifying Person elects to undertake any such defense, the
Indemnified Person may participate in such defense at its own expense.  The
Indemnified Person shall undertake good faith efforts to cooperate with the
Indemnifying Person in such defense and make available to the

40



--------------------------------------------------------------------------------

 

Indemnifying Person, at the Indemnifying Person’s expense, all witnesses,
pertinent records, materials and information in the Indemnified Person’s
possession or under the Indemnified Person’s control relating thereto (or in the
possession or control of any of its Affiliates or its or their representatives)
as are reasonably requested by the Indemnifying Person or its counsel.  If the
Indemnifying Person elects to control any such defense, the Indemnified Person
shall not, without the Indemnifying Person’s prior written consent pay or permit
to be paid any amount in settlement of such Third-Party Claim unless: (i) the
Indemnifying Person consents in writing to such payment; (ii) the Indemnifying
Person withdraws from the defense of, or fails to actively conducting the
defense of, such Third-Party Claim; or (iii) a final judgment is entered against
the Indemnified Person with respect to such Third-Party Claim.  The Indemnifying
Person shall not unreasonably withhold, condition or delay consent to a
settlement.  Notwithstanding anything to the contrary in this Agreement, with
respect to any Third-Party Claim for which the Indemnifying Person has elected
to conduct the defense and is actively conducting the defense thereof, if the
Indemnified Person so directs the Indemnifying Person in writing, the
Indemnifying Person shall settle, compromise or discharge such Third-Party Claim
for the settlement amount specified by the Indemnified Person (the “Settlement
Amount”), which shall be paid as follows: (A) to the extent that the
Indemnifying Person does not object to the amount to be paid to the applicable
third party in connection with the settlement, compromise or discharge of such
Third-Party Claim, such amount shall constitute Indemnifiable Damages for all
purposes under this Agreement (such amount, the “Agreed Value”), and the
Indemnified Person may unilaterally direct the Escrow Agent to distribute an
amount equal to the Agreed Value as specified in written instructions delivered
by the Indemnified Person to the Escrow Agent; and (B) the Indemnified Persons
shall fund any portion of the Settlement Amount that is in excess of the Agreed
Value (such excess, the “Disputed Amount”).  The Indemnified Person shall have
the right to make a claim for Indemnifiable Damages for the Disputed Amount and,
if the Indemnified Person makes such claim, a portion of the Escrow Amount equal
to the Disputed Amount shall continue to be held by the Escrow Agent and shall
not be paid to Seller until the Indemnified Person’s claim for Indemnifiable
Damages with respect to the Disputed Amount has been resolved or satisfied in
accordance with the terms of Section 8.4, this Section 8.6, Section 9.8, Section
9.9 and the Escrow Agreement, as applicable.

8.7.No Waiver by Knowledge.  An Indemnified Person’s right to indemnification
under this ARTICLE VIII based on the breach of any representation, warranty,
covenant or agreement contained in this Agreement shall not be diminished or
otherwise affected in any way as a result of the existence of such Indemnified
Person’s or its Affiliates’ or their respective representatives’ knowledge of
such breach or untruth, regardless of whether such knowledge exists as a result
of the Indemnified Person’s investigation, as a result of disclosure (other than
disclosures set forth on the Disclosure Schedules for purposes of solely
determining whether there has been a breach of a representation or warranty) by
the Indemnifying Person (or any other Person), or otherwise.

8.8.Tax Treatment of Indemnity Payments.  The Parties agree to treat any
indemnity payment made pursuant to this ARTICLE VIII as an adjustment to the
Final Net Purchase Price for federal, state, local and foreign income Tax
purposes unless otherwise required by Law.

ARTICLE IX
GENERAL PROVISIONS

9.1.Survival of Representations and Warranties and Covenants.  The
representations and warranties with respect to Seller and the Equityholder in
ARTICLE IV (and of the Equityholder, in the case of ARTICLE V) and of Buyer in
ARTICLE VI shall survive the Closing and remain in full force and effect until
the expiration of the Claims Period that applies to such representations and
warranties as set forth in Section 8.3; provided, however, that no right to
indemnification pursuant to ARTICLE VIII in respect of any claim that is set
forth in an Officer’s Certificate (including any update or amendment thereto)
delivered

41



--------------------------------------------------------------------------------

 

to the Indemnifying Person prior to the expiration of the applicable Claims
Period shall be affected by the expiration of such representations and
warranties as it relates to such claim.

9.2.Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested),
or sent via email (with receipt confirmed), to the Parties at the respective
addresses set forth on Schedule E (or at such other address for a Party as shall
be specified by like notice).

9.3.Counterparts.  This Agreement may be executed in one or more counterparts
(including by means of DocuSign (or similar) or transmission in portable
document format (.pdf)), all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties; it being
understood that all Parties need not sign the same counterpart.

9.4.Entire Agreement; Non-assignability; Parties in Interest; Amendment.  This
Agreement and the documents and instruments and other agreements specifically
referred to herein or delivered pursuant hereto, including all the Exhibits
attached hereto, the Schedules, including the Disclosure Schedule:
(a) constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the Parties with respect to the subject matter
hereof; (b) are not intended to confer, and shall not be construed as
conferring, upon any Person other than the Parties any rights or remedies
hereunder (except that ARTICLE VIII is intended to benefit Indemnified Persons);
and (c) shall not be assigned by operation of law or otherwise except as
otherwise specifically provided herein.  This Agreement shall not be amended,
modified or supplemented except by a written instrument signed by Buyer and
Seller (on behalf of Seller and the Equityholder).

9.5.Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise, by any of the Parties without the prior
written consent of the other Parties, and any such assignment without such prior
written consent shall be null and void; provided; however, that Buyer may
assign, transfer or delegate its rights and obligations pursuant to this
Agreement, in whole and not in part, to one of the following persons if such
Person signs a written agreement evidencing its assumption of such rights and
obligations: (a) any direct wholly-owned Subsidiary of Buyer or any successor in
interest to Buyer; (b) one or more banks or other lenders providing financing to
Buyer or its Affiliates from time to time; or (c) any Person that acquires the
outstanding shares of capital stock or substantially all of the assets of Buyer.

9.6.Severability.  In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably to
effect the intent of the Parties.  The Parties shall use all reasonable efforts
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that shall achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

9.7.Remedies Cumulative.  Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a Party shall be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such Party, and the exercise by a Party of any one remedy shall not preclude the
exercise of any other remedy and nothing in this Agreement shall be deemed a
waiver by any Party of any right to specific performance or injunctive
relief.  It is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which they are

42



--------------------------------------------------------------------------------

 

entitled at law or in equity, and the Parties hereby waive the requirement of
any posting of a bond in connection with the remedies described herein.

9.8.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to such
state’s principles of conflicts of law.  Other than as expressly provided in
Section 2.6, Section 2.7 and Section 8.5 with respect to the resolution of
Disputes, the Parties hereby irrevocably submit to the exclusive jurisdiction of
the state and federal courts in the Wilmington, Delaware, in respect of the
interpretation and enforcement of the provisions of this Agreement and of the
documents referred to in this Agreement and in respect of the Transactions, and
hereby waive, and agree not to assert, as a defense in any Action for the
interpretation or enforcement hereof or thereof, that it is not subject thereto
or that such Action may not be brought or is not maintainable in said courts or
that the venue thereof may not be appropriate or that this Agreement or any such
document may not be enforced in or by such courts, and the Parties irrevocably
agree that all claims with respect to such Action shall be heard and determined
in such a Delaware state or federal court.  The Parties hereby consent to and
grant any such court jurisdiction over the Person of such Parties and over the
subject matter of such dispute and agree that mailing of process or other papers
in connection with any such Action in the manner provided in Section 9.2 or in
such other manner as may be permitted by applicable Law, shall be valid and
sufficient service thereof.  With respect to any particular Action, venue shall
lie solely in the State of Delaware.

9.9.WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

9.10.Fees and Expenses.  Other than as expressly provided in Section 2.6,
Section 2.7 and ARTICLE VIII, each Party shall bear and pay all fees, costs and
expenses that have been incurred or that are incurred in the future by such
Party in connection with the Transactions, including all fees, costs and
expenses incurred by such Party in connection with or by virtue of: (a) the
negotiation, preparation and review of this Agreement (including the Disclosure
Schedule) and all agreements, certificates, opinions and other instruments and
documents delivered or to be delivered in connection herewith or therewith; (b)
the preparation and submission of any filing or notice required to be made or
given in connection with the Transactions; and (c) the consummation of the
Transactions.

9.11.Confidentiality.  It is understood and agreed by Seller and each
Equityholder and their respective counsel that this Agreement and all of its
Schedules and Exhibits, as well as its terms, and matters discussed in
negotiating its terms are confidential. It is therefore understood and agreed by
Seller and each Equityholder and their respective counsel that they will not
(except as specifically permitted under Section 7.4), and will cause their
Affiliates not to, unless required by a subpoena, court or applicable Law or the
rules of a stock exchange on which their securities are listed, reveal, discuss,
publish or in any way communicate any terms of this Agreement, or the fact of
the Agreement generally, other than to state that the terms in the Agreement
were satisfactory to all Parties.  The foregoing shall not prohibit Seller or
Equityholder or any Affiliates of Seller or Equityholder from disclosing or
discussing any information that is made available to the general public by
Buyer, in each case so long as such disclosure or discussion does not extend
beyond such information made public by Buyer.  In addition, this Section 9.11
shall not be construed to prohibit Seller or Equityholder or the Affiliates of
Seller or Equityholder from disclosing (a) the terms of this Agreement to
relatives of Equityholder and/or attorneys, accountants and other agents or
representatives who (i) have a need to know such information in connection with
services provided to or on behalf of Seller or Equityholder or the Affiliates of
Seller or Equityholder or any relative of Equityholder and (ii) have agreed in
writing to confidentiality obligations substantially similar to those contained
in this Section 9.11, and (b) the sale price, escrow and earn-out under this
Agreement to current employees of the

43



--------------------------------------------------------------------------------

 

Seller (i) with respect to whom a sale bonus related to sale price or such other
items is attributable and (ii) who have agreed in writing to confidentiality
obligations substantially similar to those contained in this Section 9.11.

[SIGNATURE PAGE FOLLOWS]

 

44



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

BUYER:

L.A.R.K. Industries, Inc. (d/b/a Residential Design Services)


By: /s/ Kendall R. Hoyd

Name: Kendall R. Hoyd
Title:President

SELLER:

INTOWN DESIGN, INC.


By: /s/ Donald G. Zahnle

Name: Donald G. Zahnle
Title:President

 

SELLER:

INTOWN GRANITE OF CHARLOTTE, INC.


By: /s/ Donald G. Zahnle

Name: Donald G. Zahnle
Title:President

 

SELLER:

GRANITEC, LLC


By: /s/ Donald G. Zahnle

Name: Donald G. Zahnle
Title:Manager

 

EQUITYHOLDER:

DONALD ZAHNLE


By: /s/ Donald G. Zahnle





[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

 

Schedule A

Additional Defined Terms

Term

Definition

Adjusted EBITDA

The net income generated by the operation of the Earn-Out Business during the
12-month period beginning the first full month after the Closing Date before
interest expense, income tax expense, depreciation expense and intangible asset
amortization expense, calculated in accordance with GAAP, and to the extent in
accordance with GAAP, consistently applied in accordance with past practices and
in accordance with normal year end cut-off practices, plus (or minus) any
adjustments that are reasonably required to remove the effect of any one-time or
non-recurring expenses or income during such period and/or are consistent with
adjustments that an independent and nationally recognized accounting firm would
reasonably be expected to make in the course of preparing a “quality of earnings
analysis” for a potential arm’s length purchaser of the Company; provided,
however, Adjusted EBITDA shall not include any charges related to allocated
overhead other than (a) those costs incurred directly in the operation of the
Earn-Out Business, and (b) the Earn-Out Business’ proportional share of costs
incurred on its behalf by Buyer, but only to the extent such proportional share
can be directly attributed to a variable under control of the management of the
Earn-Out Business.  For clarity, costs that are directly attributable (i) to the
employment of the employees of the Earn-Out Business, such as (but not limited
to) compensation and benefits, (ii) to revenue of the Earn-Out Business, such as
(but not limited to) liability insurance, or (iii) to an asset of the Earn-Out
Business, such as (but not limited to) vehicle insurance, will be charged to the
Earn-Out Business in direct proportion to the Earn-Out Business’ proportional
share of such variables within Buyer’s consolidated total.  

Adjusted EBITDA Threshold

An amount equal to 105% of the Final 2018 EBITDA Amount.

Ancillary Transaction Documents

Collectively, the Escrow Agreement, the Restrictive Covenant Agreements, the
Employee Offer Letters, the Funds Flow Memo, the other documents, certificates,
affidavits and agreements delivered pursuant to Section 3.2.

Balance Sheet Date

December 31, 2018.

Basket Amount

$75,000.

Bill of Sale, Assignment and Assumption Agreement

A bill of sale, assignment and assumption agreement, in the form provided by
Buyer and reasonably acceptable to Seller, duly executed by Buyer and Seller.

Schedule 3.2(a)(ix)



--------------------------------------------------------------------------------

 

Business

Fabrication and installation of stone products, including, but not limited to,
granite, marble and engineered stone, for commercial and residential
applications, including, but not limited to, personal

residences, apartments, condominiums, commercial and industrial facilities.

Buyer

L.A.R.K. Industries, Inc. (d/b/a Residential Design Services).

Closing Effective Time

12:01 a.m. Pacific time on the Closing Date.

Contract Materiality Threshold

$25,000 per annum.

Deficient Employees

Means those certain ten employees of Seller identified by name in subsection 3
of Section 4.21 of the Disclosure Schedule.

Earn-Out Business

The Business as conducted by Seller immediately prior to the Closing; and for
the avoidance of doubt, excluding any other products or services sold by Buyer
or any of Buyer’s Affiliates.

Earn-Out End Date

The date which is 12 months following the first full month after the Closing
Date.  

Earn-Out Statement Delivery Deadline

The date which is 90 days following the Earn-Out End Date.

Employee Offer Letters

An offer of employment in the form provided by Buyer, to be executed by Buyer
and each employee of Seller.

Enterprise Value

$10,638,910.53; provided, however, if the Seller’s employees and former
employees, if applicable, are not covered under the Seller’s group health plan
for the entirety of the period from the Closing Effective Time through and
including March 31, 2019, then the Final Net Working Capital Amount shall be
automatically decreased by an amount equal to $18,910.53.

Escrow Agent

Citibank N.A.

Escrow Agreement

The Escrow Agreement, dated as of the Closing Date, by and among Seller, Buyer
and the Escrow Agent.

Escrow Amount

An amount equal to 15% of the Enterprise Value.

Financial Statements

Collectively: (a) the unaudited balance sheet of each Seller Entity for as of
December 31, 2017 and the related statement of income and Equityholder’ equity
of each Seller Entity for the year ended December 31, 2017; and (b) the
unaudited interim balance sheet of each Seller Entity as of the Balance Sheet
Date and the related unaudited statements of income and Equityholder’ equity of
each Seller Entity for the year ended December 31, 2018.

Indemnified Person

Buyer Indemnified Persons or Seller Indemnified Persons, as applicable.

Indemnifying Persons

Buyer or Seller Indemnifying Persons, as applicable.

2



--------------------------------------------------------------------------------

 

IP Assignment

An assignment of the Seller Owned Intellectual Property, in the form provided by
Buyer and reasonably acceptable to Seller, duly executed by Buyer and Seller.

Knowledge Group Members

Don Zahnle, Doug Lang, Melissa Lang, Rachel Linde and Joe Coulson.

Net Working Capital Amount

An amount equal to the sum of: (a) Seller’s consolidated total current assets
(as determined in accordance with GAAP) included in the Purchased Assets;
provided, however, for purposes of calculating the Final Net Working Capital
Amount, accounts receivable shall only be included to the extent actually
collected by Buyer on or prior to the date the Final Net Working Capital Amount
is finally determined pursuant to Section 2.6(a), and the collection of which is
not being contested or disputed by the applicable debtor as of such date; minus
(b) Seller’s consolidated total current liabilities (as determined in accordance
with GAAP) included in the Assumed Liabilities; in each case corresponding to
the categories and line items set forth on the illustrative calculation of the
Net Working Capital Amount set forth on Schedule F.  For purposes of calculating
the Net Working Capital Amount and for the avoidance of doubt, Seller’s
consolidated total current liabilities shall include only those items listed as
current assets or current liabilities on Schedule F.

Neutral Accountant

Baker Tilly (or, if such firm shall decline or is unable to act, another
independent Neutral Accountant of national reputation reasonably acceptable to
Seller and Buyer).

Restricted Parties

Each Seller Entity and Don Zahnle.

Restrictive Covenant Agreement

A Restrictive Covenant Agreement in the form provided by Buyer and reasonably
acceptable to Seller and each Restricted Party, to be executed by Seller and
each Restricted Party in favor of Buyer.

Special Matters

Indemnification claims made pursuant to Section 8.1(a)(iii)-(ix).

Target Net Working Capital Amount

As applicable, either: (a)(i) $3,400,000, minus (ii) the amount, if any, by
which (A) the value of the current assets that constitute Inventory (as
determined in accordance with the Accounting Principles) included in the
Purchased Assets, exceeds (B) the value of the current assets that constitute
Inventory (as determined in accordance with GAAP in connection with determining
the Net Working Capital Amount) included in the Purchased Assets; or (b) if and
only if the foregoing clause (a) does not apply, $3,400,000.

Virtual Data Room

The “Project Ringo” virtual data room folder hosted by Firmex in connection with
the Transactions.

 

3

